Case 2:19-cv-01116-TSZ Document 17-1 Filed 08/20/19 Page 1 of 56




         Exhibit A
    Case 2:19-cv-01116-TSZ Document 17-1 Filed 08/20/19 Page 2 of 56




Chimicles Schwartz Kriner & Donaldson-Smith LLP
            Attorneys At Law




                            361 West Lancaster Avenue
   HAVERFORD, PA            Haverford, PA 19041
                            Voice: 610-642-8500
                            Toll Free: 866-399-2487



                            2711 Centerville Rd.
                            Suite 201
   WILMINGTON, DE           Wilmington, DE 19808
                            Voice: 302-656-2500
                            Fax: 302-656-9053




                                   1
     Case 2:19-cv-01116-TSZ Document 17-1 Filed 08/20/19 Page 3 of 56


OUR ATTORNEYS
Partners
      3      Nicholas E. Chimicles
      6      Robert J. Kriner, Jr.
      7      Steven A. Schwartz
      10     Kimberly Donaldson Smith
      12     Timothy N. Mathews
      14     Benjamin F. Johns
      17     Scott M. Tucker
Of Counsel & Senior Counsel
      18     Anthony Allen Geyelin
      19     Tiffany J. Cramer
Associates
      21     Vera G. Belger
      23     Andrew W. Ferich
      26     Alison G. Gushue
      27     Mark B. DeSanto
      29     Stephanie E. Saunders
      30     Zachary P. Beatty
      32     Beena M. McDonald
      34     Alex M. Kashurba
      35     Samantha E. Holbrook
      36     PRACTICE AREAS
      39     REPRESENTATIVE CASES




                                        2
                Case 2:19-cv-01116-TSZ Document 17-1 Filed 08/20/19 Page 4 of 56


Our Attorneys-Partners
Practice Areas:
   Antitrust
                                                       NICHOLAS E. CHIMICLES
   Automobile Defects and False Advertising                                          Mr. Chimicles has been lead counsel and
   Corporate Mismanagement & Shareholder                                             lead trial counsel in major complex
    Derivative Action                                                                 litigation, antitrust, securities fraud and
                                                                                      breach of fiduciary duty suits for over 40
   Defective Products and Consumer Protection
                                                                                      years. Representative Cases include:
   Mergers & Acquisitions                                                            Ardon v. City of Los Angeles, No.
   Non-Listed REITs                                                                 BC363959 (Superior Ct. of California, Los
                                                                                     Angeles), judgment was entered in
   Other Complex Litigation
                                                                                     December 2016, approving a settlement
   Securities Fraud                                                                 whereby the City will reimburse from a
                                                                                     $92.5 million fund anyone who paid the
Education:                                                                           improperly imposed telephone utility
                                                                                     users tax between October 2005 and
   University of Virginia School of Law, J.D., 1973
                                                           March 2008. The settlement was reached after the Supreme Court
   University of Virginia Law Review; co-author           of California unanimously upheld the rights of taxpayers to file class
    of a course and study guide entitled
                                                           -wide tax refund claims under the CA Government Code.
    "Student's Course Outline on Securities
    Regulation," published by the University of           W2007 Grace Acquisition I, Inc., Preferred Stockholder Litigation,
    Virginia School of Law                                 Civ. No. 2:13-cv-2777, involved various violations of contractual,
   University of Pennsylvania, B.A., 1970                 fiduciary and corporate statutory duties by defendants who
                                                           engaged in various related-party transactions, wrongfully withheld
Memberships & Associations:                                dividends and financial information, and failed to timely hold an
                                                           annual preferred stockholder meeting. This litigation resulted in a
   Supreme Court of Pennsylvania Disciplinary
                                                           swift settlement valued at over $76 million after ten months of hard
    Board Hearing Committee Member, 2008-
    2014.                                                  -fought litigation.

   Past President of the National Association of         Lockabey v. American Honda Motor Co., Case No. 37-2010-87755
    Securities and Commercial Law Attorneys                (Superior Ct., San Diego). A settlement valued at over $170 million
    based in Washington, D.C., 1999-2001                   resolved a consumer action involving false advertising claims
   Chairman of the Public Affairs Committee of            relating to the sale of Honda Civic Hybrid vehicles as well as claims
    the American Hellenic Institute, Washington,           relating to a software update to the integrated motor assist battery
    D.C.                                                   system of the HCH vehicles. As a lead counsel, Mr. Chimicles led a
   Member of the Boards of Directors of Opera             case that, in the court’s view, was “difficult and risky” and provided
    Philadelphia, Pennsylvanians for Modern                “significant public value.”
    Courts, and the Public Interest Law Center of         City of St. Clair Shores General Employees Retirement System, et al.
    Philadelphia.
                                                           v. Inland Western Retail Real Estate Trust, Inc., Case No. 07 C 6174
                                                           (N.D. Ill.). A $90 million settlement was reached in 2010 in this class
Admissions:
                                                           action challenging the accuracy of a proxy statement that sought
   Supreme Court of Pennsylvania                          (and received) stockholder approval of the merger of an external
   United States Supreme Court                            advisor and property managers by a multi-billion dollar real estate
                                                           investment trust, Inland Western Retail Real Estate Trust, Inc. The
   Second Circuit Court of Appeals
                                                           settlement provided that the owners of the advisor/property
   Third Circuit Court of Appeals                         manager entities (who are also officers and/or directors of Inland
                                                           Western) had to return nearly 25% of the Inland Western stock they

                                                                3
               Case 2:19-cv-01116-TSZ Document 17-1 Filed 08/20/19 Page 5 of 56


   Fourth Circuit Court of Appeals                      received in the merger.
   Sixth Circuit Court of Appeals                      In re Real Estate Associates Limited Partnerships Litigation, No. CV 98-
                                                         7035 DDP, was tried in the federal district court in Los Angeles before
   Ninth Circuit Court of Appeals
                                                         the Honorable Dean D. Pregerson. Mr. Chimicles was lead trial counsel
   Tenth Circuit Court of Appeals
                                                         for the Class of investors in this six-week jury trial of a securities fraud/
   Eleventh Circuit Court of Appeals                    breach of fiduciary duty case that resulted in a $185 million verdict in
   Court of Appeals for the D.C. Circuit                late 2002 in favor of the Class (comprising investors in the eight REAL
                                                         Partnerships) and against the REALs’ managing general partner,
   Eastern District of Pennsylvania
                                                         National Partnership Investments Company (“NAPICO”) and the four
   Eastern District of Michigan                         individual officers and directors of NAPICO. The verdict included an
   Northern District of Illinois                        award of $92.5 million in punitive damages against NAPICO. This total
   District of Colorado                                 verdict of $185 million was among the “Top 10 Verdicts of 2002,” as
                                                         reported by the National Law Journal (verdictsearch.com). On post-
   Eastern District of Wisconsin
                                                         trial motions, the Court upheld in all respects the jury’s verdict on
   Court of Federal Claims                              liability, upheld in full the jury’s award of $92.5 million in
   Southern District of New York                        compensatory damages, upheld the Class’s entitlement to punitive
                                                         damages (but reduced those damages to $2.6 million based on the
Honors:                                                  application of California law to NAPICO’s financial condition), and
                                                         awarded an additional $25 million in pre-judgment interest. Based on
   Recipient of the American Hellenic Institute's
    Heritage Achievement & National Public               the Court’s decisions on the post-trial motions, the judgment entered
    Service Award (2019)                                 in favor of the Class on April 28, 2003 totaled over $120 million.

   Fellow of the American Bar Foundation (2017) -      CNL Hotels & Resorts, Inc. Securities Litigation, Case No. 6:04-cv-1231
    an honorary organization of lawyers, judges          (M.D. Fla., Orl. Div. 2006). The case settled Sections 11 and 12 claims
    and scholars whose careers have demonstrated         for $35 million in cash and Section 14 proxy claims by significantly
    outstanding dedication to the welfare of their       reducing the merger consideration by nearly $225 million (from
    communities and to the highest principles of
                                                         $300 million to $73 million) that CNL paid for internalizing its advisor/
    the legal profession.
                                                         manager.
   Prestigious 2016 Thaddeus Stevens Award of
    the Public Interest Law Center (Philadelphia) in    Prudential Limited Partnerships Litigation, MDL 1005 (S.D.N.Y.). Mr.
    recognition of his leadership and service to this    Chimicles was a member of the Executive Committee in this case
    organization.                                        where the Class recovered from Prudential and other defendants
   Ellis Island Medal of Honor in May 2004, in          $130 million in settlements, that were approved in 1995. The Class
    recognition of his professional achievements         comprised limited partners in dozens of public limited partnerships
    and history of charitable contributions to           that were marketed by Prudential.
    educational, cultural and religious
                                                        PaineWebber Limited Partnerships Litigation, 94 Civ. 8547 (S.D.N.Y.).
    organizations.
                                                         Mr. Chimicles was Chairman of the Plaintiffs’ Executive Committee
   Pennsylvania and Philadelphia SuperLawyers,          representing limited partners who had invested in more than 65
    2006-present.
                                                         limited partnerships that PaineWebber organized and/or marketed.
   AV® rated by Martindale-Hubbell                      The litigation was settled for a total of $200 million, comprising $125
                                                         million in cash and $75 million in additional benefits resulting from
                                                         restructurings and fee concessions and waivers.
                                                        In Re Phoenix Leasing Incorporated Limited Partnership Litigation,
                                                         Superior Court of the State of California, County of Marin, Case No.
                                                         173739. In February 2002, the Superior Court of Marin County,
                                                         California, approved the settlement of this case which involved five
                                                         public partnerships sponsored by Phoenix Leasing Incorporated and
                                                         its affiliates and resulting in entry of a judgment in favor of the class.in
                                                         the amount of $21 million.

                                                             4
Case 2:19-cv-01116-TSZ Document 17-1 Filed 08/20/19 Page 6 of 56

                              Continental Illinois Corporation Securities Litigation, Civil Action No.
                               82 C 4712 (N.D. Ill.) involving a twenty-week jury trial in which Mr.
                               Chimicles was lead trial counsel for the Class that concluded in July,
                               1987 (the Class ultimately recovered nearly $40 million).




                                 5
                  Case 2:19-cv-01116-TSZ Document 17-1 Filed 08/20/19 Page 7 of 56

Practice Areas:
   Corporate Mismanagement & Shareholder
                                                   ROBERT J. KRINER, JR.
    Derivative Action
                                                                              Robert K. Kriner, Jr. is a Partner in the Firm’s
   Mergers & Acquisitions
                                                                              Wilmington, Delaware office. From 1988 to
                                                                              1989, Mr. Kriner served as law clerk to the
Education:                                                                    Honorable James L. Latchum, Senior Judge of
   Delaware Law School of Widener University,                                the United States District Court for the District
    J.D., 1988                                                                of Delaware. Following his clerkship and until
   University of Delaware, B.S. Chemistry, 1983                              joining the Firm, Mr. Kriner was an associate
                                                                              with a major Wilmington, Delaware law firm,
Memberships:                                                                  practicing in the areas of corporate and
                                                                              general litigation.
   Delaware State Bar Association
                                                                              Mr. Kriner has prosecuted actions, including
                                                   class and derivative actions, on behalf of stockholders, limited partners
Admissions:
                                                   and other investors with claims relating to mergers and acquisitions,
   Supreme Court of Delaware                      hostile acquisition proposals, the enforcement of fiduciary duties, the
                                                   election of directors, and the enforcement of statutory rights of
                                                   investors such as the right to inspect books and records. Among his
                                                   recent achievements are Sample v. Morgan, C.A. No. 1214-VCS
                                                   (obtaining full recovery for shareholders diluted by an issuance of stock
                                                   to management), In re Genentech, Inc. Shareholders Litigation,
                                                   Consolidated C.A. No. 3911-VCS (leading to a nearly $4 billion increase in
                                                   the price paid to the Genentech stockholders) and In re Kinder Morgan,
                                                   Inc. Shareholders Litigation, Consolidated Case No. 06-C-801 (action
                                                   challenging the management led buyout of Kinder Morgan, settled for
                                                   $200 million).

                                                   Recently, Mr. Kriner led the prosecution of a derivative action in the
                                                   Delaware Court of Chancery by stockholders of Bank of America
                                                   Corporation relating to the January 2009 acquisition of Merrill Lynch &
                                                   Co. In re Bank of America Corporation Stockholder Derivative Litigation,
                                                   C.A. No. 4307-CS. The derivative action concluded in a settlement which
                                                   included a $62.5 million payment to Bank of America.




                                                             6
                Case 2:19-cv-01116-TSZ Document 17-1 Filed 08/20/19 Page 8 of 56

Practice Areas:
   Antitrust
                                                   Steven A. Schwartz
   Corporate Mismanagement & Shareholder                                   Steven A. Schwartz has prosecuted complex
    Derivative Action                                                       class actions in a wide variety of contexts.
   Defective Products and Consumer Protection                              Notably, Mr. Schwartz has been successful in
                                                                            obtaining several settlements where class
   Other Complex Litigation                                                members received a full recovery on their
   Securities Fraud                                                        damages. Representative cases include:
                                                                              Rodman v. Safeway Inc., No. 11-3003-
Education:                                                                   JST (N.D. Cal.). Mr. Schwartz served as
                                                                             Plaintiffs’ Lead Trial Counsel and presented
   Duke University School of Law, J.D., 1987                                all of the district court and appellate
   Law & Contemporary Problems Journal, Senior                              arguments in this national class action
    Editor                                                                   regarding grocery delivery overcharges. He
                                                       was successful in obtaining a national class certification and a
   University of Pennsylvania, B.A., 1984 - cum       series of summary judgment decisions as to liability and damages
    laude                                              resulting in a $42 million judgment, which represents a full
                                                       recovery of class members’ damages plus interest. The $42
                                                       million judgment was entered shortly after a scheduled trial was
Memberships & Associations:                            postponed due to Safeway’s discovery misconduct, which
 National Association of Shareholder and              resulted in the district court imposing a $688,000 sanction against
Consumer Attorneys (NASCAT) Executive Committee        Safeway. The Ninth Circuit affirmed the $42 million judgment.
Member                                                 2017 U.S. App. LEXIS 14397 (9th Cir. Aug. 4, 2017).

   American Bar Association                          In re Apple iPhone/iPod Warranty Litig., No. 3:10-1610-RS (N.D.
                                                       Cal.). Mr. Schwartz served as co-lead counsel in this national class
   Pennsylvania Bar Association                       action in which Apple agreed to a $53 million non-reversionary,
                                                       cash settlement to resolve claims that it had improperly denied
Admissions:                                            warranty coverage for malfunctioning iPhones due to alleged
                                                       liquid damage. Class members were automatically mailed
   United States Supreme Court                        settlement checks for more than 117% of the average
   Pennsylvania Supreme Court                         replacement costs of their iPhones, net of attorneys’ fees, which
                                                       represented an average payment of about $241.
   Third Circuit Court of Appeals
                                                      In re Sears, Roebuck & Co. Front-Loading Washer Prods. Liab.
   Sixth Circuit Court of Appeals                     Litig., No. 06 C 7023, (N.D. Ill.) & Case 1:09-wp-65003-CAB (N. D.
   Eighth Circuit Court of Appeals                    Ohio) (MDL No. 2001). Mr. Schwartz served as co-lead class
                                                       counsel in this case which related to defective central control
   Ninth Circuit Court of Appeals                     units (“CCUs”) in front load washers manufactured by Whirlpool
   Eastern District of Pennsylvania                   and sold by Sears. After extensive litigation, including two trips to
                                                       the Seventh Circuit and a trip to the United States Supreme Court
   Western District of Pennsylvania                   challenging the certification of the plaintiff class, he negotiated a
   Eastern District of Michigan                       settlement shortly before trial that the district court held, after a
                                                       contested proceeding approval proceeding, provided a “full-
   District of Colorado                               value, dollar-for-dollar recovery” that was “as good, if not a
                                                       better, [a] recovery for Class Members than could have been
                                                       achieved at trial.” 2016 U.S. Dist. LEXIS 25290 at *35 (N.D. Ill. Feb.
Honors:
                                                       29, 2016).
   National Trial Lawyers Top 100                    Chambers v. Whirlpool Corp., et al., Case No. 11-1773 FMO (C.D.
   AV Rating from Martindale Hubbell                  Cal.). Mr. Schwartz served as co-lead counsel in this national class
                                                       action involving alleged defects resulting in fires in Whirlpool,
   Pennsylvania Super Lawyer, 2006-Present            Kenmore, and KitchenAid dishwashers. The district court
                                                       approved a settlement which he negotiated that provides wide-
   America’s Top 100 High Stakes Litigator
                                                       ranging relief to owners of approximately 24 million implicated
                                                       dishwashers, including a full recovery of out-of-pocket damages
                                                       for costs to repair or replace dishwashers that suffered

                                                           7
Case 2:19-cv-01116-TSZ Document 17-1 Filed 08/20/19 Page 9 of 56

                             overheating Events. In approving the settlement, Judge Olguin of
                             the Central District of California described Mr. Schwartz as
                             “among the most capable and experienced lawyers in the country
                             in [consumer class actions].” 214 F. Supp. 3d 877, 902 (C.D. Cal.
                             2016).
                            Wong v. T-Mobile, No. 05-cv-73922-NGE-VMM (E.D. Mich.). In
                             this billing overcharge case, Mr. Schwartz served as co-lead class
                             counsel and negotiated a settlement where T-Mobile
                             automatically mailed class members checks representing a 100%
                             net recovery of the overcharges and with all counsel fees paid by
                             T-Mobile in addition to the class members' 100% recovery.
                            In re Certainteed Corp. Roofing Shingle Products Liability Litig., No,
                             07-md-1817-LP (E.D. Pa.). In this MDL case related to defective
                             roof shingles, Mr. Schwartz served as Chair of Plaintiffs’ Discovery
                             Committee and worked under the leadership of co-lead class
                             counsel. The parties reached a settlement that provided class
                             members with a substantial recovery of their out-of-pocket
                             damages and that the district court valued at between $687 to
                             $815 million.
                            Shared Medical Systems 1998 Incentive Compensation Plan Litig.,
                             Mar. Term 2003, No. 0885 (Phila. C.C.P.). In this case on behalf of
                             Siemens employees, after securing national class certification and
                             summary judgment as to liability, on the eve of trial, Mr. Schwartz
                             negotiated a net recovery for class members of the full amount of
                             the incentive compensation sought (over $10 million) plus
                             counsel fees and expenses. At the final settlement approval
                             hearing, Judge Bernstein remarked that the settlement “should
                             restore anyone’s faith in class action[s]. . . .” Mr. Schwartz served
                             as co-lead counsel in this case and handled all of the arguments
                             and court hearings.
                            In re Pennsylvania Baycol: Third-Party Payor Litig., Sept. Term
                             2001, No. 001874 (Phila. C.C.P.) (“Baycol”). Mr. Schwartz served
                             as co-lead class counsel in this case brought by health and
                             welfare funds and insurers to recover damages caused by Bayer’s
                             withdrawal of the cholesterol drug Baycol. After extensive
                             litigation, the court certified a nationwide class and granted
                             plaintiffs’ motion for summary judgment as to liability, and on the
                             eve of trial, he negotiated a settlement providing class members
                             with a net recovery that approximated the maximum damages
                             (including pre-judgment interest) that class members suffered.
                             That settlement represented three times the net recovery of
                             Bayer’s voluntary claims process (which AETNA and CIGNA had
                             negotiated and was accepted by many large insurers who opted
                             out of the class early in the litigation).
                            Wolens v. American Airlines, Inc. Mr. Schwartz served as plaintiffs'
                             co-lead counsel in this case involving American Airlines’
                             retroactive increase in the number of frequent flyer miles needed
                             to claim travel awards. In a landmark decision, the United States
                             Supreme Court held that plaintiffs’ claims were not preempted by
                             the Federal Aviation Act. 513 U.S. 219 (1995). After eleven years
                             of litigation, American Airlines agreed to provide class members
                             with mileage certificates that approximated the full extent of
                             their alleged damages, which the Court, with the assistance of a
                             court-appointed expert and after a contested proceeding, valued
                             at between $95.6 million and $141.6 million.

                                 8
Case 2:19-cv-01116-TSZ Document 17-1 Filed 08/20/19 Page 10 of 56

                             In Re ML Coin Fund Litigation, (Superior Court of the State of
                              California for the County of Los Angeles). Mr. Schwartz served as
                              plaintiffs' co-lead counsel and successfully obtained a settlement
                              from defendant Merrill Lynch in excess of $35 million on behalf of
                              limited partners, which represented a 100% net recovery of their
                              initial investments (at the time of the settlement the partnership
                              assets were virtually worthless due to fraud committed by
                              Merrill’s co-general partner Bruce McNall, who was convicted of
                              bank fraud).
                             Nelson v. Nationwide, July Term 1997, No. 00453 (Phila. C.C.P.).
                              Mr. Schwartz served as lead counsel on behalf of a certified class.
                              After securing judgment as to liability in the trial court (34 Pa. D.
                              & C. 4th 1 (1998)), and defeating Nationwide’s Appeal before the
                              Pennsylvania Superior Court, 924 PHL 1998 (Dec. 2, 1998), he
                              negotiated a settlement whereby Nationwide agreed to pay class
                              members approximately 130% of their bills.




                                  9
              Case 2:19-cv-01116-TSZ Document 17-1 Filed 08/20/19 Page 11 of 56

Practice Areas:
   Securities Fraud
                                                       Kimberly Donaldson Smith
   Non-Listed REITs                                                              Kimberly Donaldson Smith is a partner in the
   Corporate Mismanagement & Shareholder                                         Firm’s Haverford Office. Kimberly has been
    Derivative Action                                                             counseling clients and prosecuting cases on
                                                                                  complex issues involving securities, business
   Mergers & Acquisitions
                                                                                  transactions and other class actions for over 15
                                                                                  years.
Education:
                                                                                  Kimberly concentrates her practice in
   Villanova University School of Law, J.D., 1999 -
                                                                                  sophisticated securities class action litigation in
    cum laude
                                                                                  federal courts throughout the country, and has
   Boston University, B.A. Political Science, 1996
                                                                                  served as lead or co-lead counsel in over a
                                                                                 dozen class actions. She is very active in
Memberships & Associations:                            investigating and initiating securities and shareholder class actions.
   Pennsylvania Bar Association                       Kimberly is currently prosecuting federal securities claims on behalf of
   Villanova Law School Alumni Association            investors in numerous cases. Kimberly was instrumental in the
                                                       outstanding settlements achieved for investors in:
Admissions:                                               W2007 Grace Acquisition I, Inc., Preferred Stockholder Litigation,
   Pennsylvania Supreme Court                             Civ. No. 2:13-cv-2777 (W.D. Tenn.)(a settlement valued at over $76
                                                           million for current and former W2007 Grace preferred
   New Jersey Supreme Court
                                                           stockholders);
   Third Circuit Court of Appeals
                                                          In re Empire State Realty Trust, Inc. Investor Litigation, Case
   District of New Jersey                                 650607/2012, NY Supreme Court (a $55,000,000 cash settlement
   Eastern District of Pennsylvania                       fund and $100 million tax savings for the Empire investors);
                                                          CNL Hotels & Resorts Inc. Federal Securities Litigation, Case No. 04-
Honors:                                                    cv-1231 (M.D. Fla.)(a $35,000,000 cash settlement fund and a $225
   Pennsylvania SuperLawyer: 2013– Present                million savings for the CNL shareholders);

   Named Pennsylvania Rising Star by Super               Inland Western Retail Real Estate Trust, Inc., et al. Litigation, Case
    Lawyers: 2006-2012                                     07 C 6174 (U.S.D.C. N.D. Ill) (a $90 million savings for the Inland
                                                           shareholders subjected to a self-dealing transaction); and
   Sutton Who’s Who in American Law
                                                          Wells REIT Securities Litigation, Case 1:07-cv-00862/1:07-cv-02660
                                                           (U.S.D.C. N.D. GA)(a $7 million cash settlement fund for the Wells
                                                           REIT investors).
                                                       Notably, Kimberly was an integral member of the trial team that
                                                       successfully litigated the In re Real Estate Associates Limited Partnership
                                                       Litigation, No. CV 98-7035 DDP (CD. Cal.) through a six-week jury trial
                                                       that resulted in a landmark $184 million plaintiffs’ verdict, which is one
                                                       of the largest jury verdicts since the passage of the Private Securities
                                                       Litigation Reform Act of 1995. The Real Estate Associates judgment was
                                                       settled for $83 million, which represented full recovery for the Class
                                                       (and an amount in excess of the damages calculated by Plaintiffs’
                                                       expert).
                                                       Kimberly’s pro bono activities include serving as a volunteer attorney
                                                       with the Support Center for Child Advocates, a Philadelphia-based,
                                                       nonprofit organization that provides legal and social services to abused
                                                       and neglected children. Since 2006, Kimberly has been recognized by

                                                               10
Case 2:19-cv-01116-TSZ Document 17-1 Filed 08/20/19 Page 12 of 56

                           Law & Politics and the publishers of Philadelphia Magazine as a
                           Pennsylvania Super Lawyer or Rising Star, as listed in the Super Lawyers’
                           publications.




                                  11
                Case 2:19-cv-01116-TSZ Document 17-1 Filed 08/20/19 Page 13 of 56

Practice Areas:
   Antitrust
                                                      Timothy N. Mathews
   Corporate Mismanagement                                                    Tim Mathews is a partner in the firm’s
   Consumer Fraud & Deceptive Products                                        Haverford office. He has been described as
                                                                               "among the most capable and experienced
   Securities Fraud Litigation
                                                                               lawyers in the country" in consumer class
                                                                               action litigation. Chambers v. Whirlpool, 214 F.
Education:
                                                                               Supp 3d 877 (C.D.Cal. 2016). He is also an
   Rutgers School of Law-Camden, J.D., 2003 -                                 experienced appellate attorney in the United
    with High Honors                                                           States Courts of Appeals for the Third, Fourth,
   Rutgers University-Camden, B.A., 2000 - with                               Ninth, and Eleventh Circuits, as well as the
    Highest Honors                                                             Supreme Court of California. Representative
                                                                               cases in which Mr. Mathews has held a lead
Memberships & Associations:                           role include:
   National Association of Shareholder and              Rodman v. Safeway, Inc. (N.D.Cal.) – $42 million judgment against
    Consumer Attorneys (NASCAT) Amicus                    Safeway, Inc., representing 100% of damages plus interest for
    Committee Member                                      grocery delivery overcharges;
   Rutgers Journal of Law & Religion – Lead             Ardon v. City of Los Angeles (Superior Court, County of Los Angeles)
    Marketing Editor (2002-2003)
                                                          – $92.5 million tax refund settlement with the City of Los Angeles
                                                          after winning landmark decision in the Supreme Court of California
Admissions:
                                                          securing the rights of taxpayers to file class-wide tax refund claims
   Pennsylvania                                          under the CA Government Code;
   New Jersey                                           McWilliams v. City of Long Beach (Superior Court, County of Los
   Eastern District of Pennsylvania                      Angeles) - $16.6 million telephone tax refund settlement;

   District of New Jersey                               Granados v. County of Los Angeles - $16.9 million telephone tax
                                                          refund settlement;
   United States Court of Appeals for the Third
    Circuit                                              In re 24 Hour Fitness Prepaid Memberships. Litig. (N.D.Cal.) - Full-
                                                          relief settlement providing over $8 million in refunds and an
   United States Court of Appeals for the Fourth
    Circuit                                               estimated minimum of $16 million in future rate reductions, for
                                                          class of consumers who purchased prepaid gym memberships;
   United States Court of Appeals for the Ninth
    Circuit                                              Chambers v. Whirlpool Corp. (C.D.Cal.) – Settlement providing 100%
                                                          of repair costs and other benefits for up to 24 million dishwashers
   United States Court of Appeals for the Eleventh
    Circuit                                               that have an alleged propensity to catch fire due to a control board
                                                          defect;
Honors:
                                                         In re Apple iPhone Warranty Litig. (N.D.Cal.) – $53 million
   Pennsylvania Super Lawyers Rising Star 2008,
                                                          settlement in case alleging improper iPhone warranty denials; class
    2010, 2013-2014
                                                          members received on average 118% of their damages;
   Rutgers Law Legal Writing Award 2003
                                                         In re Colonial Bancgroup, Inc.– Settlements totaling $18.4 million for
                                                          shareholders in securities lawsuit involving one of the largest U.S.
                                                          bank failures of all time;
                                                         International Fibercom (D.Ariz.) – Represented plaintiff in insurance
                                                          coverage actions against D&O carriers arising out of securities fraud
                                                          claims; achieved a near-full recovery for the plaintiff; and
                                                         In re Mutual Funds Investment Litigation, MDL 1586 (D.Md.) – Lead
                                                          Fund Derivative Counsel in the multidistrict litigation arising out of


                                                              12
Case 2:19-cv-01116-TSZ Document 17-1 Filed 08/20/19 Page 14 of 56

                              the market timing and late trading scandal of 2003, which involved
                              seventeen mutual fund families and hundreds of parties, and
                              resulted in over $250 million in settlements.
                          Mr. Mathews graduated from Rutgers School of Law-Camden with high
                          honors, where he served as Lead Marketing Editor for the Rutgers
                          Journal of Law & Religion, served as a teaching assistant for the Legal
                          Research and Writing Program, received the 1L legal Writing Award, and
                          received a Dean’s Merit Scholarship and the Hamerling Merit
                          Scholarship. He received his B.A. from Rutgers University-Camden in
                          2000 with highest honors, where he was inducted into the Athenaeum
                          honor society.
                          Mr. Mathews also serves as a member of the Planning Commission for
                          the township of Lower Merion. His pro bono work has included
                          representation of the Holmesburg Fish and Game Protective Association
                          in Philadelphia. He also served on the Amicus Committee for the
                          National Association of Shareholder and Consumer Attorneys (NASCAT)
                          for over ten years.




                                 13
                Case 2:19-cv-01116-TSZ Document 17-1 Filed 08/20/19 Page 15 of 56

Practice Areas:
   Antitrust
                                                    Benjamin F. Johns
                                                                            Benjamin F. Johns first began working at the
   Automobile Defects and False Advertising
                                                                            firm as a Summer Associate while pursuing a
 Defective Products and Consumer Protection                                J.D./M.B.A. joint degree program in business
                                                                            school and law school. He became a full-time
 Other Complex Litigation
                                                                            Associate upon graduation, and is now a
 Securities Fraud                                                          Partner. Over the course of his legal career, Ben
                                                                            has argued in state and federal courts, at both
 Data Breach
                                                                            the appellate and trial level. He has argued and
                                                                            briefed dispositive motions to dismiss, for class
Education:                                                                  certification and for summary judgment. Among
                                                                            other witnesses he had deposed, he has also
 Penn State Dickinson School of Law, J.D., 2005
                                                                            deposed prison guards, lawyers, bankers,
    - Woolsack Honor Society
                                                                            experts, engineers, I.R.S. officials, and
 Penn State Harrisburg, M.B.A., 2004 - Beta     information technology personnel. He has provided substantial assistance
    Gamma Sigma Honor Society                    in the prosecution of the following cases:
   Washington and Lee University, B.S., 2002 -      In re Nexus 6P Product Liability Litig., Case No. 5:17-cv-02185-BLF (N.D.
    cum laude                                         Cal.) and Weeks v. Google LLC, No. 5:18-cv-00801-NC (N.D. Cal.) (Ben is
                                                      co-lead counsel in these two consumer class actions involving allegedly
                                                      defective smartphones. Proposed settlements totaling $17 million
Memberships & Associations:                           have been reached in these cases);
   Executive Committee, Young Lawyers Division      In re Checking Account Overdraft Litig., No. 1:09-MD-02036-JLK (S.D.
    of the Philadelphia Bar Association (2011-        Fla.). (Ben was actively involved in these Multidistrict Litigation
    2014)                                             proceedings, which involve allegations that dozens of banks reorder
                                                      and manipulate the posting order of debit transactions. Settlements
   Board Member, The Dickinson School of Law
                                                      collectively in excess of $1 billion were reached with several
    Alumni Society
                                                      banks. Ben was actively involved in prosecuting the actions against
   Editorial Board, Philadelphia Bar Reporter        U.S. Bank ($55 million settlement) and Comerica Bank ($14.5 million
    (2013-2016)                                       settlement));
Admissions:                                          In re Flonase Antitrust Litig., 2:08-cv-03301-AB (E.D. Pa.). (indirect
                                                      purchaser plaintiffs alleged that the manufacturer of Flonase (a nasal
   Third Circuit Court of Appeals                    allergy spray) filed “sham” citizen petitions with the FDA in order to
   D.C. Circuit Court of Appeals                     delay the approval of less expensive generic versions of the drug. A
                                                      $46 million settlement was reached on behalf of all indirect
   Eastern District of Pennsylvania                  purchasers. Ben argued a motion before the District Court.);
   Middle District of Pennsylvania                  In re: Elk Cross Timbers Decking Marketing, Sales Practices and
                                                      Products Liability Litig., No. 15-cv-18-JLL-JAD (D.N.J.) (Ben was
   District of New Jersey                            appointed by the Court to the Plaintiffs’ Steering Committee in this
   District of Colorado                              MDL proceeding, which involved allegedly defective wood-composite
                                                      decking, and which ultimately resulted in a settlement valued at
   Northern District of Illinois                     approximately $20 million);
   U.S. Court of Federal Claims                     In re TriCor Indirect Purchasers Antitrust Litig., No. 05-360-SLR (D.
                                                      Del.). ($65.7 million settlement on behalf of indirect purchasers who
Honors:                                               claimed that the manufacturers of a cholesterol drug engaged in
                                                      anticompetitive conduct designed to keep generic versions off of the
   Named a "Lawyer on the Fast Track" by The         market.);
    Legal Intelligencer                              Physicians of Winter Haven LLC, d/b/a Day Surgery Center v. STERIS
   Named a Pennsylvania "Rising Star" 2010-          Corporation, No. 1:10-cv-00264-CAB (N.D. Ohio). ($20 million
    2018                                              settlement on behalf of hospitals and surgery centers that purchased a
                                                      sterilization device that allegedly did not receive the required pre-sale
   Recognized as a "Top 40 Under 40" lawyer by       authorization from the FDA.);
    The National Trial Lawyers                       West v. ExamSoft Worldwide, Inc., No. 14-cv-22950-UU (S.D. Fla.) ($2.1
                                                      million settlement on behalf of July 2014 bar exam applicants in
                                                      several states who paid to use software for the written portion of the

                                                             14
Case 2:19-cv-01116-TSZ Document 17-1 Filed 08/20/19 Page 16 of 56

                             exam which allegedly failed to function properly);
                           Henderson v. Volvo Cars of North America, LLC, No. 2:09-cv-04146-
                            CCC-JAD (D. N.J.). (provided substantial assistance in this consumer
                            automobile case that settled after the plaintiffs prevailed, in large
                            part, on a motion to dismiss);
                           In re Marine Hose Antitrust Litig., No. 08-MDL-1888 (S.D. Fla.)
                            (Settlements totaling nearly $32 million on behalf of purchasers of
                            marine hose);
                           Bray v. GameStop Corp., No. 1:17-cv-01365-JEJ (D. Del.) (Ben was co-
                            lead counsel in this consumer data breach class action, which settled
                            on favorable terms that provided affected consumers with a variety
                            of monetary and non-monetary remedies).
                           In re Philips/Magnavox Television Litig., No. 2:09-cv-03072-CCC-JAD
                            (D. N.J.). (Settlement in excess of $4 million on behalf of consumers
                            whose flat screen televisions failed due to an alleged design
                            defect. Ben argued against one of the motions to dismiss.);
                           Allison, et al. v. The GEO Group, No. 2:08-cv-467-JD (E.D. Pa.), and
                            Kurian v. County of Lancaster, No. 2:07-cv-03482-PD (E.D.
                            Pa.). (Settlements totaling $5.4 million in two civil rights class action
                            lawsuits involving allegedly unconstitutional strip searches at
                            prisons);
                           In re Canon Inkjet Printer Litig., No. 2-14-cv-03235-LDW-SIL (E.D.N.Y.)
                            (Ben was co-lead counsel in this consumer class action involving
                            allegedly defective printers that resulted in a $930,000 settlement.);
                           In re Recoton Sec. Litig., 6:03-cv-00734-JA-KRS (M.D.Fla.). ($3 million
                            settlement for alleged violations of the Securities Exchange Act of
                            1934); and
                           Smith v. Gaiam, Inc., No. 09-cv-02545-WYD-BNB (D. Colo.). (Obtained
                            a settlement in this consumer fraud case that provided full recovery
                            to approximately 930,000 class members).
                          Ben has also had success at the appellate level in cases to which he
                          substantially contributed. See Cohen v. United States, 578 F.3d 1 (D.C.
                          Cir. 2009), reh’g granted per curiam, 599 F.3d 652 (D.C. Cir.
                          2010), remanded by, 650 F.3d 717 (D.C. Cir. 2011) (en banc) (reversing
                          district court’s decision to the extent that it dismissed taxpayers’ claims
                          under the Administrative Procedure Act); Lone Star Nat’l Bank, N.A. v.
                          Heartland Payment Sys., No. 12-20648, 2013 U.S. App. LEXIS 18283 (5th
                          Cir. Sept. 3, 2013) (reversing district court’s decision dismissing financial
                          institutions’ common law tort claims against a credit card processor).

                          Ben was elected by fellow members of the Philadelphia Bar Association
                          to serve a three year term on the Executive Committee of the
                          organization’s Young Lawyers Division. He also served on the Editorial
                          Board of the Philadelphia Bar Reporter, and the Board of Directors for
                          the Dickinson School of Law Alumni Society. Ben was also a head coach
                          in the Narberth basketball summer league for several years. He has
                          been published in the Philadelphia Lawyer magazine and the
                          Philadelphia Bar Reporter, presented a Continuing Legal Education
                          course , and spoken to a class of law school students about the
                          practice. While in college, Ben was on the varsity basketball team and
                          spent a semester studying abroad in Osaka, Japan. Ben has been named
                          a “Lawyer on the Fast Track” by The Legal Intelligencer, a “Top 40 Under

                                  15
Case 2:19-cv-01116-TSZ Document 17-1 Filed 08/20/19 Page 17 of 56

                          40″ attorney by The National Trial Lawyers, and a Pennsylvania “Rising
                          Star” for the past nine years.




                                 16
              Case 2:19-cv-01116-TSZ Document 17-1 Filed 08/20/19 Page 18 of 56

Practice areas:
   Corporate Mismanagement and Shareholder
                                                      Scott M. Tucker
    Derivative Actions                                                           Scott M. Tucker is a Partner in the Firm’s
   Mergers and Acquisitions                                                     Wilmington Office. Mr. Tucker is a member of
                                                                                 the Firm’s Mergers & Acquisitions and
Education:                                                                       Corporate Mismanagement and Shareholder
                                                                                 Derivative Action practice areas. Together with
   SUNY Cortland, B.S., 2002, cum laude
                                                                                 the Firm’s Partners, Mr. Tucker assisted in the
   Syracuse University College of Law, 2006, J.D.,                              prosecution of the following actions:
    cum laude
   Whitman School of Management at Syracuse                                         In re Kinder Morgan, Inc. Shareholders
    University, 2006, M.B.A                                                           Litigation, Consol. C.A. No. 06-C-801 (Kan.)
                                                                                      (action challenging the management led
Admissions:                                                                           buyout of Kinder Morgan Inc., which
                                                                                      settled for $200 million).
   Supreme Court of Delaware
                                                         In re J.Crew Group, Inc., Shareholders Litigation. C.A. No. 6043-CS
   Supreme Court of Connecticut
                                                          (Del. Ch.) (action that challenged the fairness of a going private
   District of Colorado                                  acquisition of J.Crew by TPG and members of J.Crew’s management
   District of Delaware                                  which resulted in a settlement fund of $16 million and structural
   Third Circuit Court of Appeals                        changes to the go-shop process, including an extension of the go-
                                                          shop process, elimination of the buyer’s informational and matching
                                                          rights and requirement that the transaction be approved by a
Honors:                                                   majority of the unaffiliated shareholders).

   Named a 2016, 2017, 2018, and 2019                   In re Genentech, Inc. Shareholder Litigation, C.A. No. 3911-VCS (Del.
    Delaware “Rising Star”                                Ch.) (action challenging the attempt by Genentech’s controlling
                                                          stockholder to take Genentech private which resulted in a $4 billion
   Martindale Hubbell-Distinguished rated
                                                          increase in the offer).
   2015–2017 Secretary of the Board of Bar
                                                         City of Roseville Employees’ Retirement System, et al. v. Ellison, et al.,
    Examiners of the Supreme Court of the State
                                                          C.A. No. 6900-VCP (Del. Ch.) (action challenging the acquisition by
    of Delaware
                                                          Oracle Corporation of Pillar Data Systems, Inc., a company majority-
   2013 – 2015 Assistant Secretary of the Board          owned and controlled by Larry Ellison, the Chief Executive Officer and
    of Bar Examiners of the Supreme Court of the          controlling shareholder of Oracle, which led to a settlement valued at
    State of Delaware                                     $440 million, one of the larger derivative settlements in the history of
                                                          the Court of Chancery.
   2010 – 2013 Associate Member of the Board
    of Bar Examiners of the Supreme Court of the         In re Sanchez Derivative Litigation, C.A. No. 9132-VCG (Del. Ch.)
    State of Delaware                                     (action challenging a related party transaction between Sanchez
                                                          Energy Inc. and Sanchez Resources, LLC a privately held company,
   Member, Richard S. Rodney Inn of Court
                                                          which settled for roughly $30 million in cash and assets)

                                                      Mr. Tucker is a Member of the Richard S. Rodney Inn of Court. While
                                                      attending law school, Mr. Tucker was a member of the Securities
                                                      Arbitration Clinic and received a Corporate Counsel Certificate from the
                                                      Center for Law and Business Enterprise.




                                                               17
Our Attorneys-Of
     Case 2:19-cv-01116-TSZCounsel
                            Document 17-1&Filed
                                            Senior
                                                08/20/19 Counsel
                                                         Page 19 of 56

Practice Areas:
   Antitrust
                                                       Anthony Allen Geyelin
   Automotive Defects and False Advertising                                      Tony is of Counsel to the firm at the
                                                                                  Haverford office, where for the last decade he
   Defective Products and Consumer Protection                                    has used his extensive private and public
   Other Complex Litigation                                                      sector corporate and regulatory experience to
                                                                                  assist the firm in the effective representation
                                                                                  of its many clients. Tony has previously
Education:                                                                        worked as an associate in the business
   Villanova Law School, J.D. - cum laude                                        department of a major Philadelphia law firm;
                                                                                  served as Chief Counsel and then Acting
   Villanova Law Review, Associate Editor                                        Insurance Commissioner with the
   Villanova Moot Court Board                                                    Pennsylvania Insurance Department in
                                                                                  Harrisburg; and represented publicly traded
   Obert Corporation Law Prize                                                   insurance companies based in Pennsylvania
   University of Virginia, B.A., English literature   and Georgia as their senior vice president, general counsel and
                                                       corporate secretary.

Memberships & Associations:                            Tony has represented the firm’s clients in a number of significant
                                                       litigations, including the AHERF, Air Cargo, Certainteed, Cipro, Clear
   Pennsylvania Bar Association                       Channel, Del Monte, Honda Hybrid Vehicles, Insurance Brokers, iPhone
   Passe´ International                               LDI, Intel, Marine Hoses, Phoenix Leasing, and Reliance Insolvency
                                                       matters.

Admissions:                                            Outside of the office Tony’s pro bono, professional and charitable
                                                       activities have included volunteering as a Federal Public Defender;
   Pennsylvania                                       service as a member and officer of White-Williams Scholars, the
   Eastern District of Pennsylvania                   Schuylkill Canal Association, and the First Monday Business Club of
                                                       Philadelphia; and serving as a member of the National Association of
   Federal Circuit                                    Insurance Commissioners and the Radnor Township (PA) Planning
                                                       Commission.




                                                               18
              Case 2:19-cv-01116-TSZ Document 17-1 Filed 08/20/19 Page 20 of 56

Practice Areas:
   Corporate Mismanagement & Shareholder
                                                        Tiffany J. Cramer
    Derivative Action                                                            Tiffany J. Cramer is Senior Counsel in the
   Mergers & Acquisitions                                                       Wilmington office. Her entire practice is devoted
                                                                                 to litigation, with an emphasis on corporate
                                                                                 mismanagement & derivative stockholder actions
Education:                                                                       and mergers & acquisitions.
   Villanova University School of Law, J.D., 2007                               Together with the Firm’s Partners, Ms. Cramer has
   Co-President of Asian-Pacific American Law                                   assisted in the prosecution of numerous
    Students Association                                                         shareholder and unitholder class and derivative
                                                                                 actions arising pursuant to Delaware law,
   Tufts University, B.A., 2002 – cum laude in                                  including:
    Political Science
                                                                                 In re Starz Stockholder Litigation, C.A. No.
                                                                                12584-VCG (Del. Ch.) (Co-Lead Counsel in Court of
Memberships & Associations:                                                     Chancery class action challenging the acquisition
   Delaware State Bar Association                          of Starz by Lions Gate Entertainment Corporation, which led to a
                                                            settlement of $92.5 million).
   The Richard S. Rodney American Inn of Court
                                                           In re Freeport McMoRan Copper & Gold, Inc. Deriv. Litig., C.A. No. 815-
                                                            VCN (Del. Ch.) (Co-Lead Counsel in Court of Chancery derivative
Admissions:                                                 litigation arising from Freeport McMoRan Copper & Gold, Inc.’s
   Delaware, 2007                                          acquisition of Plains Exploration Production Co. and McMoran
                                                            Exploration Production Co, which led to a settlement valued at nearly
   U.S. District Court for the District of Delaware,       $154 million, including an unprecedented $147.5 million dividend paid
    2008                                                    to Freeport’s stockholders).
                                                           City of Roseville Employees’ Retirement System, et al. v. Ellison, et al.,
                                                            C.A. No. 6900-VCP (Del. Ch.) (Co-Lead Counsel in the Court of
                                                            Chancery derivative action challenging the acquisition by Oracle
                                                            Corporation of Pillar Data Systems, Inc., a company majority-owned
                                                            and controlled by Larry Ellison, the Chief Executive Officer and largest
                                                            shareholder of Oracle, which led to a settlement valued at $440
                                                            million, one of the larger derivative settlements in the history of the
                                                            Court of Chancery).
                                                           In Re Genentech, Inc. Shareholders Litigation, Consol. C.A. No. 3911-
                                                            VCS (Del. Ch.) (Co-Lead Counsel in the Court of Chancery class action
                                                            litigation challenging Roche Holding’s buyout of Genentech, Inc., which
                                                            resulted in a settlement providing for, among other things, an
                                                            additional $4 billion in consideration paid to the minority shareholders
                                                            of Genentech, Inc.).
                                                           In re Atlas Energy Resources, LLC Unitholder Litigation, Consol. C.A. No.
                                                            4589-VCN (Co-Lead Counsel in the Court of Chancery class action
                                                            litigation challenging Atlas America, Inc.’s acquisition of Atlas Energy
                                                            Resources, LLC, which resulted in a settlement providing for an
                                                            additional $20 million fund for former Atlas Energy Unitholders).
                                                           In re Barnes & Noble Stockholder Derivative Litigation, C.A. No. 4813-
                                                            CS (Del. Ch.) (Co-Lead Counsel in the Court of Chancery derivative
                                                            litigation arising from Barnes & Noble, Inc.’s acquisition of Barnes &
                                                            Noble College Booksellers, Inc., which resulted in a settlement of
                                                            nearly $30 million).
                                                        Ms. Cramer is a Member of the Richard S. Rodney American Inn of Court.
                                                        Ms. Cramer has also been selected to the Delaware “Rising Stars” list from
                                                        Super Lawyers: 2016 and 2017. While in law school, she served as law clerk
                                                        to the Honorable Jane R. Roth of the United States Court of Appeals for the


                                                               19
Case 2:19-cv-01116-TSZ Document 17-1 Filed 08/20/19 Page 21 of 56

                          Third Circuit. While in college, she played the bassoon as a member of the
                          Tufts Symphony Orchestra.




                                 20
              Case 2:19-cv-01116-TSZ Document 17-1 Filed 08/20/19 Page 22 of 56


Our Attorneys-Associates
Practice Areas:
   Corporate Mismanagement & Shareholder
                                                       Vera G. Belger
    Derivative Action                                                           Vera G. Belger is an associate in the
   Mergers & Acquisitions                                                      Wilmington office. Her practice is devoted to
   Securities Fraud Class Actions & Complex                                    litigation, with an emphasis on shareholder and
    Litigation                                                                  unitholder class and derivative actions arising
                                                                                pursuant to Delaware law.
   Employee Benefits/ERISA


Education:                                                                      Together with the Firm’s Partners, Ms. Belger
   University of Virginia School of Law, J.D., 2008                            has assisted in the prosecution of the following
   University of Virginia, B.A., 2004                                          actions:


Memberships & Associations:                               In re Sanchez Derivative Litigation, C.A. No. 9132-VCG (Del. Ch.) (Co-
   Delaware State Bar Association                         Lead Counsel in action challenging a related party transaction
                                                           between Sanchez Energy, Inc. and Sanchez Resources, LLC a
   The Richard S. Rodney American Inn of Court
                                                           privately held company, which settled for roughly $30 million in
                                                           cash and assets)
Admissions:
                                                          In re Starz Stockholder Litigation, C.A. 12584-VCG (Del. Ch.) (Co-
   Supreme Court of Delaware
                                                           Lead Counsel in Court of Chancery class action challenging the
   District of Delaware                                   acquisition of Starz by Lions Gate Entertainment Corporation, which
   Supreme Court of New York                              lead to a settlement of $92.5 million).

   ·Supreme Court of Connecticut                         In re Freeport McMoRan Copper & Gold, Inc. Derivative Litig., C.A.
                                                           No. 8145-VCN (Del. Ch.) (Co-Lead Counsel in the Court of Chancery
                                                           derivative litigation which produced an unprecedented result
Honors                                                     including a $147.5 million dividend to be paid to Freeport’s
                                                           shareholders and substantial corporate governance and other
   Delaware Super Lawyers Rising Star 2019
                                                           benefits).

                                                          In re Wilmington Trust Securities Litigation, C.A. No. 10-cv-990-EJR
                                                           (U.S. Dist. Ct. Del.) (Liaison Counsel in federal action alleging
                                                           reckless failure of a banking institution that had been one of
                                                           Delaware’s most respected corporations for generations).

                                                          City of Roseville Employee’s Retirement System, et al. v. Ellison, et
                                                           al., C.A. No. 6900-VCP (Del. Ch.) (Co-Lead Counsel in the Court of
                                                           Chancery derivative action challenging the acquisition by Oracle
                                                           Corporation of Pillar Data Systems, Inc., a company majority-owned
                                                           and controlled by Larry Ellison, the Chief Executive Officer and
                                                           largest shareholder of Oracle, which led to a settlement valued at
                                                           $440 million, one of the larger derivative settlements in the history
                                                           of the Court of Chancery).

                                                          In re Barnes & Noble Stockholder Derivative Litigation, C.A. No.
                                                           4813-CS (Del. Ch.) (Co-Lead Counsel in the Court of Chancery

                                                              21
Case 2:19-cv-01116-TSZ Document 17-1 Filed 08/20/19 Page 23 of 56

                              derivative litigation arising from Barnes &Noble, Inc.’s acquisition of
                              Barnes & Noble College Booksellers, Inc., which resulted in a
                              settlement of nearly $30 million).

                          Ms. Belger’s pro bono activities include serving as a guardian ad litem
                          through the Office of the Child Advocate. While attending law school,
                          Ms. Belger was a Board Member of the Public Interest Law Association
                          Board and a participant in the William Minor Lile Moot Court
                          Competition. Following graduation, Ms. Belger was an associate with an
                          international law firm where she practiced complex commercial
                          litigation.




                                 22
                Case 2:19-cv-01116-TSZ Document 17-1 Filed 08/20/19 Page 24 of 56

Practice Areas:
   Antitrust
                                                       Andrew W. Ferich
   Corporate Mismanagement                                                         Andrew W. Ferich is an associate in the
                                                                                    Firm’s Haverford office. Andy focuses his
   Consumer Fraud & Defective Products
                                                                                    practice on complex litigation, including in
   Whistleblower/False Claims Act                                                  the Firm’s consumer protection, ERISA/
   Employee Benefits/ ERISA                                                        employee benefits, and whistleblower/qui
                                                                                    tam practice groups. He has made
Education:                                                                          significant contributions to expanding the
                                                                                    firm’s ERISA practice.
   Villanova University School of Law, J.D., 2012
               Journal of Catholic Social Thought –                               Andy routinely briefs and litigates
                Executive Editor (2011-2012),                                      dispositive motions to dismiss, for class
                                                                                   certification, and for summary judgment. He
   Georgetown University, B.A. (Government),
    2009                                                                           has also appeared and argued before state
                                                       and federal courts of various jurisdictions, and possesses major jury trial
Memberships and Associations:                          experience. Andy is admitted to practice in Pennsylvania, New Jersey,
                                                       and the District of Columbia, and has been admitted to practice in
   Member, Philadelphia Bar Association
                                                       multiple federal courts.
   Member, Georgetown University Alumni
    Admissions Program (AAP)                           Andy has played a principal role in prosecuting the following matters,
                                                       among others:
   Member, Young Friends of the Philadelphia
    Orchestra                                             DeMarco, et al. v. AvalonBay Communities, Inc., et al., No. 2:15-cv-
                                                           00628-JLL-JAD (D.N.J.) (settled class action lawsuit on behalf of
                                                           hundreds of tenants and former tenants of AvalonBay community
Admissions:
                                                           that was destroyed in a massive fire, in which case CSK&D has been
   Admitted, Pennsylvania Bar                             appointed interim co-lead counsel);
   Admitted, New Jersey Bar
   Admitted, District of Columbia Bar                    In re Anadarko Basin Oil and Gas Lease Antitrust Litigation, No. 16-
   Admitted, United States District Court for the         cv-209-HE (W.D. Okla.) (antitrust action under federal antitrust laws
    Eastern District of Pennsylvania                       brought on behalf of a class of landowners who leased land to
   Admitted, United States District Court for the         defendants for drilling for natural gas and received less in lease
    District of New Jersey                                 bonuses and royalties than they should have due to defendants’
   Admitted, United States District Court for the         anticompetitive lease bid-rigging scheme; parties have agreed to
    District of Columbia                                   settlement and preliminary approval is pending);
   Admitted, United States District Court for the
                                                          In re: Elk Cross Timbers Decking Marketing, Sales Practices and
    District of Colorado
                                                           Products Liability Litigation, No. 2;15-cv-00018-JLL-JAD (D.N.J.)
                                                           (products liability case relating to allegedly defective wood-
Honors:                                                    composite decking to a settlement; CSK&D was appointed to the
                                                           Plaintiffs’ Steering Committee in this MDL proceeding which
   Pennsylvania Super Lawyers Rising Star 2017,           ultimately resulted in a settlement valued at approximately $20
    2018, & 2019                                           million);

                                                          Bray, et al. v. GameStop Corp., 1:17-cv-01365 (D. Del.) (preliminary
                                                           approval of settlement granted in this class action relating to a data
                                                           breach that exposed the personal and payment card information of
                                                           consumers who made purchases through defendant’s website;
                                                           CSK&D is appointed co-lead counsel);

                                                          Rollolazo et al. v. BMW of North America, LLC, et al, No. 8:16-cv-

                                                               23
Case 2:19-cv-01116-TSZ Document 17-1 Filed 08/20/19 Page 25 of 56

                              00966-TJH-SS (C.D. Cal.) (class action lawsuit against BMW on
                              behalf of owners of the BMW i3 REx—a plug-in electric hybrid
                              vehicle with a gas engine known as a Range Extender—wherein
                              Plaintiffs have alleged that a defect in the Range Extender causes
                              class vehicles to suddenly decelerate);

                             Gordon, et al. v. Chipotle Mexican Grill, Inc., No. 1:17-cv-01415-CMA
                              (D. Colo.) (class action relating to a data breach suffered by Chipotle
                              that allegedly exposed consumers’ payment card data to hackers;
                              CSK&D has been appointed interim co-lead counsel);

                             In re Nexus 6P Prods. Liab. Litig., No. 5:17-cv-02185-BLF (N.D. Cal.)
                              (class action lawsuit alleging that smartphones manufactured by
                              Google and Huawei contain defect that cause the phones to
                              “bootloop” and experience sudden battery drain; CSK&D has been
                              appointed interim co-lead class counsel);

                             In re: MacBook Keyboard Litig., No: 5:18-cv-02813-EJD (N.D. Cal.)
                              (class action lawsuit alleging that Apple sold 2015 and later
                              MacBook and 2016 and later MacBook Pro laptops with a known
                              defect plaguing the butterfly keyboards, and allowing dust and
                              other debris to disrupt keyboard use; CSK&D is appointed interim
                              co-lead counsel);

                             Weeks, et al. v. Google LLC, 5:18-cv-00801-NC (N.D. Cal.)
                              (consumer class action against Google relating to first-generation
                              Pixel and Pixel XL smartphones alleging that Google knowingly sold
                              these phones with defective microphones; CSK&D has been
                              appointed interim co-lead class counsel);

                             Davis, et al. v. Washington University in St. Louis, et al., No. 4:17-cv-
                              01641-RLW (E.D. Mo.) (ERISA class action alleging excessive fees
                              and other breaches of fiduciary duties relating to university 403(b)
                              retirement plan; CSK&D is appointed interim co-lead counsel);

                             Stanley, et al. v. The George Washington University, No. 1:18-cv-
                              00878 (D.D.C.) (ERISA class action alleging excessive fees and other
                              breaches of fiduciary duty relating to university 403(b) retirement
                              plan); and

                             Kirkpatrick, et al. v. HomeAway.com, Inc., No. 1:16-cv-00733-LY
                              (W.D. Tex.) (consumer class action on behalf of owners of rental/
                              vacation properties across the country alleging that owners entered
                              into rental listing subscription agreements with HomeAway and its
                              websites based upon the false and broken promise that renters and
                              travelers would never be assessed a fee at booking).

                             Udeen, et al. v. Subaru of America, Inc., No. 1:18-cv-17334-RBK-JS
                              (D.N.J.) (appointed interim class counsel in this consumer class
                              action on behalf of owners and lessees of Subaru vehicles alleging
                              that Subaru’s infotainment system is defective).

                          Andy is also involved in and has made significant contributions to the
                          development of the firm’s whistleblower and qui tam practice area. He

                                 24
Case 2:19-cv-01116-TSZ Document 17-1 Filed 08/20/19 Page 26 of 56

                          is involved in multiple cases on behalf of relators and whistleblowers
                          seeking to recover on behalf of the United States government through a
                          variety of channels.

                          Andy received his law degree from Villanova University School of Law in
                          2012. While in law school, he clerked for a well-known suburban
                          Philadelphia law firm. Prior to joining the Firm, Andy was an associate at
                          a well-known international litigation firm in Philadelphia where he
                          focused his practice on commercial litigation, financial services litigation,
                          and antitrust matters.

                          Prior to law school, Andy attended Georgetown University and was a
                          member of the Division I baseball team. During his time in college, Andy
                          also worked on Capitol Hill and for a well-known think tank.




                                  25
              Case 2:19-cv-01116-TSZ Document 17-1 Filed 08/20/19 Page 27 of 56

Practice Areas:
   Automobile Defects and False Advertising
                                                       Alison Gabe Gushue
   Defective Products and Consumer Protection                                   Alison G. Gushue is an associate in the Firm’s
                                                                                 Haverford Office. Her practice is devoted to
   Other Complex Litigation                                                     litigation, with an emphasis on consumer fraud,
   Securities Fraud                                                             securities, and derivative cases. Ms. Gushue
                                                                                 also provides assistance to the Firm’s
                                                                                 Institutional Client Services Group.
Education:
                                                                               Prior to joining the firm, Ms. Gushue was
   Villanova University School of Law, J.D., 2006                             counsel to the Pennsylvania Securities
   Villanova Environmental Law Journal –                                      Commission in the Division of Corporation
    managing editor of student works (2006), staff                             Finance. In this capacity, she was responsible
    writer (2005)                                                              for reviewing securities registration filings for
                                                                               compliance with state securities laws and for
   University of California, Los Angeles, B.A., 2003                          working with issuers and issuers’ counsel to
    – cum laude                                       bring noncompliant filings into compliance.
                                                       Together with the Partners, Ms. Gushue has provided substantial
Membership & Associations:                             assistance in the prosecution of the following cases:
   Member, Philadelphia Bar Association                   Lockabey et al. v. American Honda Motor Co., Inc., Case No. 37-2010
                                                            -00087755-CU-BT (San Diego Super. Ct.) (settlement valued by court
Admissions:                                                 at $170 million for a class of 460,000 purchasers and lessees of
                                                            Honda Civic Hybrids to resolve claims that the vehicle was
   Pennsylvania                                            advertised with fuel economy representations it could not achieve
   New Jersey                                              under real-world driving conditions, and that a software update to
                                                            the IMA system further decreased fuel economy and performance)
   Eastern District of Pennsylvania
                                                           In re DVI Inc. Securities Litigation, Case No. 2:03-cv-05336-LDD (over
   District of New Jersey                                  $17m in settlements recovered for the shareholder class in lawsuit
                                                            alleging that the company’s officers and directors, in conjunction
Honors:                                                     with its external auditors and outside counsel, violated the federal
                                                            securities laws)
   Pennsylvania Super Lawyers Rising Star 2013-
                                                           In re LG Front Loading Washing Machine Litigation, Case No. 2:08-cv
    2016
                                                            -61 (D.N.J); and In re Whirlpool Front Loading Washing Machine
                                                            Litigation, Case No. 1:08-wp-65000 (N.D. Oh.) (pending cases which
                                                            allege that LG and Whirlpool’s front loading washing machines
                                                            suffer from a defect that leads to the formation of mold and mildew
                                                            on the inside of the washing machines and production of foul and
                                                            noxious odors)
                                                       Ms. Gushue has also provided pro bono legal services to nonprofit
                                                       organizations in Philadelphia such as the Philadelphia Bankruptcy
                                                       Assistance Project and the Public Interest Law Center of Philadelphia.




                                                               26
                Case 2:19-cv-01116-TSZ Document 17-1 Filed 08/20/19 Page 28 of 56

Practice Areas:
   Securities Fraud Class Actions & Complex          Mark B. DeSanto
    Litigation                                                                Mark B. DeSanto is an Associate Attorney in
 Consumer Protection and Multi-District                                      the Firm’s Haverford office. He has
    Litigation                                                                extensive experience in securities,
                                                                              consumer protection, and data privacy class
 Antitrust                                                                   actions. Prior to joining the Firm, he was an
 Other Complex Litigation/ Mass Actions                                      attorney in the Radnor office of a national
                                                                              class action law firm where he represented
Education:                                                                    sophisticated institutional and individual
 University of Miami School of Law, J.D. 2013–                               investors in complex class actions against
    cum laude                                                                 corporate defendants and their executives
                                                                              for violations of federal securities laws, as
          University of Miami NSAC Law Review
                                                                              well as consumers in nationwide consumer
          Dean’s List-Spring 2013 (4.0 GPA);   protection class actions, including the following:
              Spring 2012; Fall 2012
                                                 In re St. Jude Medical, Inc. Securities Litigation, Civ. No. 10-0851 (D.
          Advanced Business Litigation Skills-
              honors recognition                    Minn.) (settled — $39.25 million) (represented financial institutions
                                                    in class action lawsuit brought on behalf of all St. Jude Medical Inc.
 University of Miami, B.B.A.,2009-Finance
                                                    shareholders, alleging that the company and its executives violated
Admissions:                                         Sections 10(b) and 20(a) of the Securities Exchange Act of 1934);
   Member, Florida Bar                                  In re Target Corporation Customer Data Security Breach Litigation,
   Member, Pennsylvania Bar                              MDL No. 14–2522 (D. Minn.) (settled — $39 million) (represented a
                                                          class of payment card issuing financial institutions in nationwide
   Member, New Jersey Bar
                                                          class action against Target for its highly-publicized 2013 data breach
   Admitted, United States District Court for the        in which roughly 110 million Target customers’ personal and
    Southern District of Florida
                                                          financial information was compromised by hackers);
   Admitted, United States District Court for the
    District of New Jersey                               Washtenaw County Employees’ Retirement System v. Walgreen Co.
                                                          et al., Civ. No. 1:15-cv-03187 (N.D. Ill.) (represented financial
Publications:
                                                          institutions in class action lawsuit brought on behalf of all
   Practicing Law Institute’s 23rd Annual                Walgreens shareholders, alleging that the company and its
    Consumer Financial Services Institute - Chapter       executives violated Sections 10(b) and 20(a) of the Securities
    57: The Impact of Payment Card II on Class            Exchange Act of 1934);
    Action Litigation & Settlements
                                                         Louisiana Municipal Police Employees’ Retirement System v. Green
Honors:
                                                          Mountain Coffee Roasters, Inc. et al., Civ. No. 2:11-cv-00289 (D. Vt.)
   Pennsylvania Super Lawyers Rising Star 2018           (represented financial institutions in class action lawsuit brought on
                                                          behalf of all Keurig Green Mountain shareholders, alleging that the
                                                          company and its executives violated Sections 10(b) and 20(a) of the
                                                          Securities Exchange Act of 1934);

                                                         Hotz v. Galectin Therapeutics, Inc. et al., No. 16-10324-EE (11th Cir.)
                                                          (represented individual investor in class action lawsuit, and Eleventh
                                                          Circuit appeal, on behalf of all Galectin shareholders, alleging that
                                                          the company and its executives violated Sections 10(b) and 20(a) of
                                                          the Securities Exchange Act of 1934);

                                                         Maeve Investment Company Limited Partnership v. Teekay Corp. et
                                                          al., Civ. No. 2:16-cv-01908-JLR (W.D. Wash.) (represented financial
                                                          institutions in class action lawsuit brought on behalf of all Teekay


                                                             27
Case 2:19-cv-01116-TSZ Document 17-1 Filed 08/20/19 Page 29 of 56

                              shareholders, alleging that the company and its executives violated
                              Sections 10(b) and 20(a) of the Securities Exchange Act of 1934);

                             Dennington et al. v. State Farm Fire & Casualty Co. et al., Civ. No.
                              4:14-cv-04001-SOH (W.D. Ark.) (represented a class of State Farm
                              insureds in nationwide class action against State Farm alleging that
                              it breached its homeowners insurance policies by unlawfully
                              depreciating labor when calculating actual cash value payments to
                              insureds);

                             Green v. American Modern Home Ins. Co., Civ. No. 4:14-cv-04074-
                              SOH (W.D. Ark.) (represented a class of American Modern insureds
                              in nationwide class action against American Modern alleging that it
                              breached its homeowners insurance policies by unlawfully
                              depreciating labor when calculating actual cash value payments to
                              insureds); and

                             Larey et al. v. Allstate Property and Casualty Co., Civ. No. 14-cv-
                              04008-SOH (W.D. Ark.) (represented a class of Allstate insureds in
                              nationwide class action against Allstate alleging that it breached its
                              homeowners insurance policies by unlawfully depreciating labor
                              when calculating actual cash value payments to insureds).

                          Mr. DeSanto is admitted to practice law in Pennsylvania, New Jersey,
                          and Florida. He earned his Juris Doctor, cum laude, from the University
                          of Miami School of Law in 2013, where he was also a member of the
                          NSAC Law Review. During his second and third years of law school, Mr.
                          DeSanto worked at a boutique securities litigation firm on Brickell
                          Avenue in Downtown Miami. Mr. DeSanto earned his Bachelor of
                          Business Administration, with a major in Finance, from the University of
                          Miami in 2009.




                                  28
              Case 2:19-cv-01116-TSZ Document 17-1 Filed 08/20/19 Page 30 of 56

Practice Areas:
   Securities Fraud
                                                  Stephanie E. Saunders
   Corporate Mismanagement and Shareholder                                   Stephanie E. Saunders is an associate in the
    Derivative Action                                                         Firm’s Haverford office. She focuses her
   Defective Products and Consumer Protection                                practice on complex litigation including
                                                                              securities fraud, shareholder derivative, and
   Other Complex Litigation
                                                                              consumer protection cases. She also
                                                                              provides assistance to the Firm’s Client
Education:
                                                                              Development Group which is responsible for
   Drexel University Thomas R. Kline School of                               establishing and maintaining strong client
    Law, J.D., 2015                                                           relations.
   Drexel University, B.S. in Business
                                                                               Stephanie received her law degree from the
    Administration, 2005
                                                                               Drexel University Thomas R. Kline School of
                                                  Law in 2015. Her law school career was marked by several academic
Memberships and Associations:
                                                  honors which included being named the CALI Excellence for the Future
   Member, Philadelphia Bar Association          Award® recipient in Legal Methods & Legal Writing for earning the
   Member, Pennsylvania Bar Association          highest grade in the class. While in law school, she clerked for the Firm
                                                  and conducted her practice-intensive semester long co-op with the Firm
Admissions:                                       during her second year of law school.

   Pennsylvania, 2015                            Upon graduating from Drexel University’s LeBow College of Business in
                                                  2005, Stephanie began her professional career in marketing. She was an
                                                  integrated marketing and promotions manager with Condé Nast
                                                  Publications in Manhattan where she managed and executed print and
                                                  digital advertising campaigns. Upon returning to the Philadelphia
                                                  region, she joined PNC Wealth Management where she was the
                                                  marketing segment manager of Hawthorn, an ultra-high net worth multi
                                                  -family office, where she was responsible for the development of
                                                  integrated marketing plans, advertising, and client events.




                                                          29
              Case 2:19-cv-01116-TSZ Document 17-1 Filed 08/20/19 Page 31 of 56

Practice Areas:
   Securities Fraud                                 Zachary P. Beatty
   Corporate Mismanagement and Shareholder                                      Zachary P. Beatty is an associate in the
    Derivative Action                                                            Firm’s Haverford office. He focuses his
                                                                                 practice on complex litigation including
   Defective Products and Consumer Protection
                                                                                 securities fraud, shareholder derivative
   Other Complex Litigation                                                     suits, and consumer protection class
                                                                                 actions.
Education:
                                                                                  Zachary received his law degree from
   Michigan State University College of Law, J.D.
                                                                                  Michigan State University College of Law in
    summa cum laude, 2017
                                                                                  2017. While in law school, Zachary served as
   Michigan State Law Review – managing editor                                   a managing editor for the Michigan State
    (2016-2017), staff editor (2015-2016)
                                                                                  Law Review. His law school career was
   York College of Pennsylvania, B.A. magna cum     marked by several academic honors including earning Jurisprudence
    laude, 2013                                      Awards for receiving the highest grades in his Corporate Finance,
Admissions:                                          Business Enterprises, Constitutional Law II, and Advocacy classes.
                                                     Zachary clerked for a small central Pennsylvania law firm and clerked for
   Pennsylvania
                                                     the Honorable Carol K. McGinley in the Lehigh County Court of
   Eastern District of Pennsylvania
                                                     Common Pleas. He also clerked for the Firm’s Haverford office. Zachary
                                                     graduated from York College of Pennsylvania where he majored in
                                                     history.

                                                     Zach has assisted in prosecuting the following matters, among others:

                                                        Oddo v. Arcoaire Air Conditioning & Heating, No. 8:15-cv-01985-CAS
                                                         -E (C.D. Cal.) (consumer class action against Carrier Corporation
                                                         arising out of the sale of air conditioners that contained an
                                                         unapproved rust inhibitor in the compressor, which causes
                                                         widespread failures of thermostatic expansion valves. The plaintiffs
                                                         allege that the unapproved rust inhibitor was present in virtually all
                                                         Carrier-manufactured air conditioners from December 2013
                                                         through August 2014);

                                                        Livingston v. Trane U.S. Inc., No. 2:17-cv-06480-ES-MAH (D.N.J.)
                                                         (consumer class action against Trane U.S. Inc. arising out of the sale
                                                         of air conditioners that contained an unapproved rust inhibitor in
                                                         the compressor, which causes widespread failures of thermostatic
                                                         expansion valves);

                                                        In re MyFord Touch Consumer Litig., No. C-13-3072 EMC (N.D. Cal.)
                                                         (consumer class action against Ford alleging flaws, bugs, and
                                                         failures in certain Ford automobile infotainment systems. CSK&D is
                                                         co-lead counsel in this certified class action);

                                                        Weeks v. Google LLC, No. 5:18-cv-00801-NC (N.D. Cal.) (consumer
                                                         class action against Google relating to Pixel smartphones alleging
                                                         that Google sold these phones with a known defect);

                                                        In re Nexus 6P Prods. Liab. Litig., No. 5:17-cv-02185-BLF (N.D. Cal.)
                                                         (class action lawsuit alleging that smartphones manufactured by
                                                         Google and Huawei contain defects that cause the phones to
                                                         “bootloop” and experience sudden battery drain; CSK&D has been

                                                             30
Case 2:19-cv-01116-TSZ Document 17-1 Filed 08/20/19 Page 32 of 56

                               appointed interim co-lead class counsel;
                              Gordon v. Chipotle Mexican Grill, Inc., No. 1:17-cv-01415- CMA (D.
                               Colo.) (class action relating to a data breach suffered by Chipotle
                               that allegedly exposed consumers’ payment card data to hackers, in
                               which case CSK&D has been appointed interim co-lead counsel);
                               and
                              Chambers v. Whirlpool Corp., No. 11-1773-0FMO (C.D. Cal.) (a
                               national class action involving alleged defects resulting in fires in
                               Whirlpool, Kenmore, and KitchenAid dishwashers. The district court
                               approved a settlement which he negotiated that provides wide-
                               ranging relief to owners of approximately 24 million implicated
                               dishwashers, including a full recovery of out-of-pocket damages for
                               costs to repair or replace dishwashers that suffered Overheating
                               Events).




                                 31
              Case 2:19-cv-01116-TSZ Document 17-1 Filed 08/20/19 Page 33 of 56

Practice Areas:
   Securities Fraud                                Beena M. McDonald
   Corporate Mismanagement and Shareholder                                       Beena Mallya McDonald is an Associate in
    Derivative Action                                                             the Firm’s Haverford office. She focuses
                                                                                  her practice on complex litigation including
   Defective Products and Consumer Protection
                                                                                  securities fraud and consumer protection
   Other Complex Litigation                                                      cases. She also serves as a part of the
                                                                                  firm’s Client Business Development group,
   Client Business Development
                                                                                  responsible for overseeing client portfolio
Education:                                                                        monitoring and evaluation services, and
   Widener University Delaware Law School, J.D.,                                 establishing and maintaining client
    1998                                                                          relationships.

   Pennsylvania State University, B.A., 1995                                  Beena is very active in investigating and
                                                                               initiating securities and shareholder class
                                                actions, and has assisted in the representation of sophisticated
Memberships and Associations:                   institutional and individual investors in complex class actions against
 Member, American Association of Justice (AAJ) corporate defendants and their executives for violations of federal
                                                securities laws, as well as consumers in nationwide consumer protection
 Member, Philadelphia Bar Association          class actions, including:
   Member, South Asian Bar Association,               Westmoreland County v. Inventure Foods, No. CV2016-002718
    Philadelphia Chapter                                (Super Ct. Ariz.) (state securities shareholder class action filed
                                                        against Inventure Foods., Inc., after identifying that the company’s
Admissions:                                             stock price had suffered a precipitous decline due to troubles at a
   Pennsylvania                                        manufacturing facility, including a major food recall. After
                                                        mediation, a preliminary settlement was reached that recovers over
   District of Columbia                                35% of damages for investors.)
                                                       Orrstown Financial Services, Inc., et al., Securities Litig., No. 12-cv-
                                                        00793 (USDC M.D. Pa.) (federal securities class action lawsuit by
                                                        large transportation authority institutional investor client, named
                                                        sole lead plaintiff, challenging false and misleading statements
                                                        made by Orrstown to investors about its internal controls and
                                                        financial condition);
                                                       In re Nexus 6P Prods. Liab. Litig., No. 5:17-cv-02185-BLF (N.D. Cal.)
                                                        (class action lawsuit alleging that smartphones manufactured by
                                                        Google and Huawei contain defects that cause the phones to
                                                        “bootloop” and experience sudden battery drain; CSK&D has been
                                                        appointed interim co-lead class counsel);
                                                       Weeks, et al. v. Google LLC, No. 5:18-cv-00801-NC (N.D. Cal.)
                                                        (consumer class action against Google relating to Pixel smartphones
                                                        alleging that Google sold these phones with a known defect);
                                                       In re: MacBook Keyboard Litig., No: 5:18-cv-02813-EJD (N.D. Cal.)
                                                        (class action lawsuit alleging that Apple sold 2015 and later
                                                        MacBook and 2016 and later MacBook Pro laptops with a known
                                                        defect plaguing the butterfly keyboards, and allowing dust and
                                                        other debris to disrupt keyboard use; CSK&D is appointed interim co
                                                        -lead counsel);
                                                       Gordon v. Chipotle Mexican Grill, Inc., No. 1:17-cv-01415- CMA (D.
                                                        Colo.) (class action relating to a data breach suffered by Chipotle
                                                        that allegedly exposed consumers’ payment card data to hackers, in
                                                        which case CSK&D has been appointed interim co-lead counsel);
                                                       Christofferson v. Creation Entertainment, Inc., No. 19STCV11000
                                                             32
Case 2:19-cv-01116-TSZ Document 17-1 Filed 08/20/19 Page 34 of 56

                             (Sup. Ct. CA). (class action relating to a data breach suffered by
                             Creation Entertainment that allegedly exposed consumers’ payment
                             card data to hackers, in which case CSK&D is interim co-lead
                             counsel).
                         Beena most recently served as a Special Assistant U.S. Attorney in the
                         Southern District of California where she prosecuted major corruption,
                         drug importation and illegal immigration cases. Upon initially receiving
                         her law degree, she successfully tried hundreds of criminal cases as an
                         Assistant Defender with Defender Association of Philadelphia. She has
                         also served as lead counsel in civil jury and bench trials and arbitrations
                         throughout the Philadelphia area while in-house at Allstate Insurance
                         Company.
                         Beena’s extensive trial experience is also bolstered by her business
                         management experience working for a Fortune 200 company, allowing
                         her to bring this business acumen to her current practice on behalf of
                         defrauded investors and consumers.




                                  33
              Case 2:19-cv-01116-TSZ Document 17-1 Filed 08/20/19 Page 35 of 56

Practice Areas:
   Defective Products and Consumer Protection       Alex M. Kashurba
   Other Complex Litigation                                                       Alex M. Kashurba is an associate in the
                                                                                   Firm’s Haverford office. He focuses his
Education:                                                                         practice on complex litigation including
   University of Michigan Law School, J.D. cum                                    consumer protection and data privacy class
    laude, 2014                                                                    actions.
   The College of William & Mary, B.A. cum laude,                                 Alex received his law degree from the
    2011                                                                           University of Michigan Law School. While
                                                                                   in law school, he interned for the United
Admissions:                                                                        States Attorney’s Office for the Eastern
   Pennsylvania                                                                   District of Pennsylvania as well as the Office
                                                                                   of General Counsel for the United States
   New Jersey
                                                                                   House of Representatives. Prior to joining
   Western District of Pennsylvania                 the Firm, Alex served as a law clerk in the United States District Court for
   District of New Jersey                           the Western District of Pennsylvania, including for the Honorable Kim R.
                                                     Gibson and the Honorable Nora Barry Fischer. Alex graduated from The
                                                     College of William & Mary where he majored in Government.




                                                              34
               Case 2:19-cv-01116-TSZ Document 17-1 Filed 08/20/19 Page 36 of 56

Practice Areas:
   Consumer protection
                                                     Samantha E. Holbrook
   Consumer fraud and defective products                                          Samantha E. Holbrook is an Associate
                                                                                   Attorney in the firm’s Haverford office. She
   Other complex litigation
                                                                                   has extensive experience in consumer
Education:                                                                         protection class action litigation. Prior to
   Temple Beasley School of Law, J.D., 2011                                       joining the firm, Ms. Holbrook was an
                                                                                   attorney in the Radnor office of a national
   Pennsylvania State University, B.A., Political
    Science, 2007                                                                  class action law firm where she
                                                                                   represented consumers and investors in
   Pennsylvania State University, B.A., Spanish,
                                                                                   nationwide class actions. Ms. Holbrook has
    2007
                                                                                   experience handling and litigating all
Admissions:                                                                        aspects of the prosecution of national class
   Pennsylvania                                                                   action litigation asserting claims under
                                                     state and federal law challenging predatory lending practices, product
   Eastern District of Pennsylvania
                                                     defects, breach of fiduciary duty, antitrust claims, consumer fraud and
   New Jersey                                       unfair and deceptive acts and practices in federal courts throughout the
                                                     country.

                                                     Ms. Holbrook has assisted in obtaining substantial recoveries in
                                                     numerous class actions on behalf of investors and participants in
                                                     employee stock ownership plans including the following:

                                                     Board of Trustees of the AFTRA Retirement Fund, et al. v. JPMorgan
                                                     Chase Bank, N.A., 09-CV-686 (SAS), 2012 WL 2064907 (S.D.N.Y. June 7,
                                                     2012) (approving $150 million settlement)

                                                     In re 2008 Fannie Mae ERISA Litigation, Case No. 09-cv-1350 (S.D.N.Y.)
                                                     ($9 million settlement on behalf of participants in the Federal National
                                                     Mortgage Association Employee Stock Ownership Plan)

                                                     Ms. Holbrook has also obtained favorable recoveries on behalf of
                                                     multiple nationwide classes of borrowers whose insurance was force-
                                                     placed by their mortgage services.




                                                              35
                Case 2:19-cv-01116-TSZ Document 17-1 Filed 08/20/19 Page 37 of 56


Practice Areas
Health & Welfare Fund Assets
CSK&D Protects Clients’ Health & Welfare Fund Assets Through Monitoring Services & Vigorously Pursuing Health & Welfare
Litigation.



At no cost to the client, CSK&D seeks to protect its clients’ health & welfare fund assets against fraud and other wrongdoing by
monitoring the health & welfare fund’s drug purchases, Pharmacy benefit Managers and other health service providers. In
addition, CSK&D investigates potential claims and, on a fully-contingent basis, pursues legal action for the client on meritorious
claims involving the clients’ heath & welfare funds. These claims could include: the recovery of excessive charges due to
misconduct by health service providers; antitrust claims to recover excessive prescription drug charges and other costs due to
corporate collusion and misconduct; and, cost-recovery claims where welfare funds have paid for health care treatment
resulting from defective or dangerous drugs or medical devices.

Monitoring Financial Investments
CSK&D Protects Clients’ Financial Investments Through Securities Fraud Monitoring Services.



Backed by extensive experience, knowledge of the law and successes in this field, CSK&D utilizes various information systems
and resources (including forensic accountants, financial analysts, seasoned investigators, as well as technology and data
collection specialists, who can cut to the core of complex financial and commercial documents and transactions) to provide our
institutional clients with a means to actively protect the assets in their equity portfolios. As part of this no-cost service, for each
equity portfolio, CSK&D monitors relevant financial and market data, pricing, trading, news and the portfolio’s losses. CSK&D
investigates and evaluates potential securities fraud claims and, after full consultation with the client and at the client’s
direction, CSK&D will, on a fully-contingent basis, pursue legal action for the client on meritorious securities fraud claims.

Corporate Transactional
CSK&D Protects Shareholders’ Interest by Holding Directors Accountable for Breaches of Fiduciary Duties



Directors and officers of corporations are obligated by law to exercise good faith, loyalty, due care and complete candor in
managing the business of the corporation. Their duty of loyalty to the corporation and its shareholders requires that they act in
the best interests of the corporation at all times. Directors who breach any of these “fiduciary” duties are accountable to the
stockholders and to the corporation itself for the harm caused by the breach. A substantial part of the practice of Chimicles
Schwartz Kriner & Donaldson-Smith LLP involves representing shareholders in bringing suits for breach of fiduciary duty by
corporate directors.




                                                                  36
                 Case 2:19-cv-01116-TSZ Document 17-1 Filed 08/20/19 Page 38 of 56


Practice Areas
Securities Fraud
CSK&D Protects and Recovers Clients’ Assets Through the Vigorous Pursuit of Securities Fraud Litigation.



CSK&D has been responsible for recovering over $1 billion for institutional and individual investors who have been victims of
securities fraud. The prosecution of securities fraud often involves allegations that a publicly traded corporation and its
affiliates and/or agents disseminated materially false and misleading statements to investors about the company’s financial
condition, thereby artificially inflating the price of that stock. Often, once the truth is revealed, those who invested at a time
when the company’s stock was artificially inflated incur a significant drop in the value of their stock. CSK&D’s securities practice
group comprises seasoned attorneys with extensive trial experience who have successfully litigated cases against some of the
nation’s largest corporations. This group is strengthened by its use of forensic accountants, financial analysts, and seasoned
investigators.



Antitrust and Unfair Competition
CSK&D Enforces Clients’ Rights Against Those Who Violated Antitrust Laws.



CSK&D successfully prosecutes an array of anticompetitive conduct, including price fixing, tying agreements, illegal boycotts and
monopolization, anticompetitive reverse payment accords, and other conduct that improperly delays the market entry of less
expensive generic drugs . As counsel in major litigation over anticompetitive conduct by the makers of brand-name prescription
drugs, CSK&D has helped clients recover significant amounts of price overcharges for blockbuster drugs such as BuSpar,
Coumadin, Cardizem, Flonase , Relafen, and Paxil, Toprol-XL, and TriCor.



Real Estate Investment Trusts
CSK&D is a Trail Blazer in Protecting Clients’ Investments in Non-Listed Equities.



CSK&D represents limited partners and purchaser of stock in limited partnerships and real estate investment trusts (non-listed
REITs) which are publicly-registered but not traded on a national stock exchange. These entities operate outside the realm of a
public market that responds to market conditions and analysts’ scrutiny, so the investors must rely entirely on the accuracy and
completeness of the financial and other disclosures provided by the company about its business, its finances, and the value of
its securities. CSK&D prosecutes: (a) securities law violations in the sale of the units or stock; (b) abusive management practices
including self-dealing transactions and the payment of excessive fees; (c) unfair transactions involving sales of the entities’
assets; and (d) buy-outs of the investors’ interests.




                                                                  37
               Case 2:19-cv-01116-TSZ Document 17-1 Filed 08/20/19 Page 39 of 56


Practice Areas
Shareholder Derivative Action
CSK&D is a Leading Advocate for Prosecuting and Protecting Shareholder Rights through Derivative Lawsuits and Class Actions.



CSK&D is at the forefront of persuading courts to recognize that actions taken by directors (or other fiduciaries) of corporations
or associations must be in the best interests of the shareholders. Such persons have duties to the investors (and the
corporation) to act in good faith and with loyalty, due care and complete candor. Where there is an indication that a director’s
actions are influenced by self-interest or considerations other than what is best for the shareholders, the director lacks the
independence required of a fiduciary and, as a consequence, that director’s decisions cannot be honored. A landmark decision
by the Supreme Court of Delaware underscored the sanctity of this principal and represented a major victory for CSK&D’s
clients.



Corporate Mismanagement
CSK&D is a Principal Advocate for Sound Corporate Governance and Accountability.



CSK&D supports the critical role its investor clients serve as shareholders of publicly held companies. Settlements do not
provide exclusively monetary benefits to our clients. In certain instances, they may include long term reforms by a corporate
entity for the purpose of advancing the interests of the shareholders and protecting them from future wrongdoing by corporate
officers and directors. On behalf of our clients, we take corporate directors’ obligations seriously. It’s a matter of justice.
That’s why CSK&D strives not to only obtain maximum financial recoveries, but also to effect fundamental changes in the way
companies operate so that wrongdoing will not reoccur.



Defective Products and Consumer Protection
CSK&D Protects Consumers from Defective Products and Deceptive Conduct.



CSK&D frequently represents consumers who have been injured by false advertising, or by the sale of defective goods or
services. The firm has achieved significant recoveries for its clients in such cases, particularly in those involving defectively
designed automobiles and other consumer products. CSK&D has also successfully prosecuted actions against banks and other
large institutions for engaging in allegedly deceptive conduct.




                                                                  38
               Case 2:19-cv-01116-TSZ Document 17-1 Filed 08/20/19 Page 40 of 56


Representative Cases
Securities Cases Involving Real Estate Investments

CNL Hotels & Resorts Inc. Securities Litigation, Case No. 6:04-CV-1231, United States District Court, Middle
District of Florida.
CSK&D was Lead Litigation Counsel in CNL Hotels & Resorts Inc. Securities Litigation, representing a Michigan Retirement
System, other named plaintiffs and over 100,000 investors in this federal securities law class action that was filed in August
2004 against the nation’s second largest hotel real estate investment trust, CNL Hotels & Resorts, Inc. (f/k/a CNL Hospitality
Properties, Inc.) (“CNL Hotels”) and certain of its affiliates, officers and directors. CNL raised over $3 billion from investors
pursuant to what Plaintiffs alleged to be false and misleading offering materials. In addition, in June 2004 CNL proposed an
affiliated-transaction that was set to cost the investors and the Company over $300 million (“Merger”).

The Action was filed on behalf of: (a) CNL Hotels shareholders entitled to vote on the proposals presented in CNL Hotels’ proxy
statement dated June 21, 2004 (“Proxy Class”); and (b) CNL Hotels’ shareholders who acquired CNL Hotels shares pursuant to
or by means of CNL Hotels’ public offerings, registration statements and/or prospectuses between August 16, 2001 and
August 16, 2004 (“Purchaser Class”).



The Proxy Class claims were settled by (a) CNL Hotels having entered into an Amended Merger Agreement which significantly
reduced the amount that CNL Hotels paid to acquire its Advisor, CNL Hospitality Corp., compared to the Original Merger
Agreement approved by CNL Hotels’ stockholders pursuant to the June 2004 Proxy; (b) CNL Hotels having entered into certain
Advisor Fee Reduction Agreements, which significantly reduced certain historic, current, and future advisory fees that CNL
Hotels paid its Advisor before the Merger; and (c) the adoption of certain corporate governance provisions by CNL Hotels’
Board of Directors. In approving the Settlement, the Court concluded that in settling the Proxy claims, “a

substantial benefit [was] achieved (estimated at approximately $225,000,000)” and “this lawsuit was clearly
instrumental in achieving that result.” The Purchaser Class claims were settled by Settling Defendants’ payment of
$35,000,000, payable in three annual installments (January 2007 to January 2009).



On August 1, 2006, the Federal District Court in Orlando, Florida granted final approval of the Settlement as fair, reasonable,
and adequate, and in rendering its approval of an award of attorneys’ fees and costs to Plaintiffs’ Counsel, the Court noted
that “Plaintiffs’ counsel pursued this complex case diligently, competently and professionally” and “achieved a successful
result.” More than 100,000 class members received notice of the proposed settlement and no substantive objection to the
settlement, plan of allocation or fee petition was voiced by any class member.




                                                                  39
               Case 2:19-cv-01116-TSZ Document 17-1 Filed 08/20/19 Page 41 of 56


Representative Cases
Securities Cases Involving Real Estate Investments
In re Real Estate Associates Limited Partnership Litigation, Case No. CV 98-7035, United States District Court,
Central District of California.

Chimicles Schwartz Kriner & Donaldson-Smith LLP achieved national recognition for obtaining, in a federal securities fraud
action, the first successful plaintiffs’ verdict under the PSLRA. Senior partner Nicholas E. Chimicles was Lead Trial Counsel in
the six-week jury trial in federal court in Los Angeles, in October 2002. The jury verdict, in the amount of $185 million (half in
compensatory damages; half in punitive damages), was ranked among the top 10 verdicts in the nation for 2002. After the
court reduced the punitive damage award because it exceeded California statutory limits, the case settled for $83 million,
representing full recovery for the losses of the class. At the final hearing, held in November 2003, the Court praised Counsel
for achieving both a verdict and a settlement that “qualif[ied] as an exceptional result” in what the Judge regarded as “a very
difficult case…” In addition, the Judge noted the case’s “novelty and complexity…and the positive reaction of the class.
Certainly, there have been no objections, and I think Plaintiffs’ counsel has served the class very well.”

Case Summary: In August of 1998, over 17,000 investors (“Investor Class”) in 8 public Real Estate Associates Limited
Partnerships (“REAL Partnerships”) were solicited by their corporate managing general partner, defendant National
Partnership Investments Corp. (“NAPICO”), and other Defendants via Consent Solicitations filed with the Securities and
Exchange Commission (“SEC”), to vote in favor of the sale of the REAL Partnerships’ interests in 98 limited partnerships (“Local
Partnerships”). In a self-dealing and interested transaction, the Investor Class was asked to consent to the sale of these
interests to NAPICO’s affiliates (“REIT Transaction”). In short, Plaintiffs alleged that defendants structured and carried out this
wrongful and self-dealing transaction based on false and misleading statements, and omissions in the Consent Solicitations,
resulting in the Investor Class receiving grossly inadequate consideration for the sale of these interests. Plaintiffs’ expert
valued these interests to be worth a minimum of $86,523,500 (which does not include additional consideration owed to the
Investor Class), for which the Investor Class was paid only $20,023,859.

Plaintiffs and the Certified Class asserted claims under Section 14 of the Securities Exchange Act of 1934 (“the Exchange Act”),
alleging that the defendants caused the Consent Solicitations to contain false or misleading statements of material fact and
omissions of material fact that made the statements false or misleading. In addition, Plaintiffs asserted that Defendants
breached their fiduciary duties by using their positions of trust and authority for personal gain at the expense of the Limited
Partners. Moreover, Plaintiffs sought equitable relief for the Limited Partners including, among other things, an injunction
under Section 14 of the Exchange Act for violation of the “anti-bundling rules” of the SEC, a declaratory judgment decreeing
that defendants were not entitled to indemnification from the REAL Partnerships.

Trial: This landmark case is the first Section 14 – proxy law- securities class action seeking damages, a significant monetary
recovery, for investors that has been tried, and ultimately won, before a jury anywhere in the United States since the enactment of
the Private Securities Litigation Reform Act of 1995 (“PSLRA”). Trial began on October 8, 2002 before a federal court jury in Los
Angeles. The jury heard testimony from over 25 witnesses, and trial counsel moved into evidence approximately 4,810 exhibits;
out of those 4,810 exhibits, witnesses were questioned about, or referred to, approximately 180 exhibits.



                                                                 40
               Case 2:19-cv-01116-TSZ Document 17-1 Filed 08/20/19 Page 42 of 56


Representative Cases
Securities Cases Involving Real Estate Investments
On November 15, 2002, the ten‑member jury, after more than four weeks of trial and six days of deliberation, unanimously found
that Defendants knowingly violated the federal proxy laws and that NAPICO breached its fiduciary duties, and that such breach was
committed with oppression, fraud and malice. The jury’s unanimous verdict held defendants liable for compensatory damages of
$92.5 million in favor of the Investor Class. On November 19, 2002, a second phase of the trial was held to determine the amount
of punitive damages to be assessed against NAPICO. The jury returned a verdict of $92.5 million in punitive damages. In total, trial
counsel secured a unanimous jury verdict of $185 million on behalf of the Investor Class.

With this victory, Mr. Chimicles and the trial team secured the 10th largest verdict of 2002. (See, National Law Journal, “The Largest
Verdicts of 2002”, February 2, 3003; National Law Journal, “Jury Room Rage”, Feb. 3. 2002). Subsequent to post-trial briefing and
rulings, in which the court reduced the punitive damage award because it exceeded California statutory limits, the case settled for
$83 million. The settlement represented full recovery for the losses of the class.

Prosecuting and trying this Case required dedication, tenacity, and skill: This case involved an extremely complex
transaction. As Lead Trial Counsel, CSK&D was faced with having to comprehensively and in an understandable way present
complex law, facts, evidence and testimony to the jury, without having them become lost (and thus, indifferent and
inattentive) in a myriad of complex terms, concepts, facts and law. The trial evidence in this case originated almost exclusively
from the documents and testimony of Defendants and their agents. As Lead Trial Counsel, CSK&D was able, through strategic
cross-examination of expert witnesses, to effectively stonewall defendants’ damage analysis. In addition, CSK&D conducted
thoughtful and strategic examination of defendants’ witnesses, using defendants’ own documents to belie their testimony.

The significance of the case: The significance of this trial and the result are magnified by the public justice served via this
trial and the novelty of issues tried. This case involved a paradigm of corporate greed, and CSK&D sent a message to not only
the Defendants in this Action, but to all corporate fiduciaries, officers, directors and partners, that it does not pay to steal, lie
and cheat. There needs to be effective deterrents, so that “corporate greed” does not pay. The diligent and unrelenting
prosecution and trial of this case by CSK&D sent that message.

Moreover, the issues involved were novel and invoked the application of developing case law that is not always uniformly
applied by the federal circuit courts. In Count I, Plaintiffs alleged that defendants violated § 14 of the Exchange Act.
Subsequent to the enactment of the PLSRA, the primary relief sought and accorded for violations of the proxy laws is a
preliminary injunction. Here, the consummation of the REIT Transaction foreclosed that form of relief. Instead, Plaintiffs’
Counsel sought significant monetary damages for the Investor Class on account of defendants’ violations of the federal proxy
laws. CSK&D prevailed in overcoming defendants’ characterization of the measure of damages that the Investor Class was
required to prove (defendants argued for a measure of damages equivalent to the difference in the value of the security prior
to and subsequent to the dissemination of the Consent Solicitations), and instead, successfully recouped damages for the
value of the interests and assets given up by the Investor Class. The case is important in the area of enforcement of fiduciary
duties in public partnerships which are a fertile ground for unscrupulous general partners to cheat the public investors.




                                                                  41
               Case 2:19-cv-01116-TSZ Document 17-1 Filed 08/20/19 Page 43 of 56


Representative Cases
Securities Cases Involving Real Estate Investments
Aetna Real Estate Associates LP
Nicholas Chimicles and Pamela Tikellis represented a Class of unitholders who sought dissolution of the partnership because
the management fees paid to the general partners were excessive and depleted the value of the partnership. The Settlement,
valued in excess of $20 million, included the sale of partnership property to compensate the class members, a reduction of
the management fees, and a special cash distribution to the class.



City of St. Clair Shores General Employees Retirement System, et al. v. Inland Western Retail Real Estate Trust,
Inc., Case No. 07 C 6174, United States District Court, Northern District of Illinois .

CSK&D was principal litigation counsel for the plaintiff class of stockholders that challenged the accuracy of a proxy statement
that was used to secure stockholder approval of a merger between an external advisor and property managers and the largest
retail real estate trust in the country. In 2010, in a settlement negotiation lead by the Firm, we succeeded in having
$90 million of a stock, or 25% of the merger consideration, paid back to the REIT.



Wells and Piedmont Real Estate Investment Trust, Inc., Securities Litigation, Case Nos. 1:07-cv-00862, 02660,
United States District Court, Northern District of Georgia.

CSK&D served as co-lead counsel in this federal securities class action on behalf of Wells REIT/Piedmont shareholders. Filed in
2007, this lawsuit charged Wells REIT, certain of its directors and officers, and their affiliates, with violations of the federal
securities laws for their conducting an improper, self-dealing transaction and recommending that shareholders reject a mid-
2007 tender offer made for the shareholders’ stock. On the verge of trial, the Cases settled for $7.5 million and the
Settlement was approved in 2013.



In re Cole Credit Property Trust III, Inc. Derivative and Class Litigation, Case No. 24-C-13-001563, Circuit Court for
Baltimore City.

In this Action filed in 2013, CSK&D, as chair of the executive committee of interim class counsel, represents Cole Credit
Property Trust III (“CCPT III”) investors, who were, without their consent, required to give Christopher Cole (CCPT III’s founder
and president) hundreds of millions of dollars’ worth of consideration for a business that plaintiffs allege was worth far
less. The Action also alleges that, in breach of their fiduciary obligations to CCPT III investors, CCPT III’s Board of Directors
pressed forward with this wrongful self-dealing transaction rebuffing an offer from a third party that proposed to acquire the
investors’ shares in a $9 billion dollar deal. Defendants have moved to dismiss the complaint, and plaintiffs have filed papers
vigorously opposing the motion.




                                                                42
               Case 2:19-cv-01116-TSZ Document 17-1 Filed 08/20/19 Page 44 of 56


Representative Cases
Securities Cases Involving Real Estate Investments
Roth v. The Phoenix Companies, Inc. and U.S. Bank National Association, in its capacity as Indenture Trustee,
Index No. 650634/2016 (N.Y. Sup. Ct.).

CSK&D served as lead counsel in this action on behalf of bondholders in connection with a 2015 going-private merger. In
early 2016, Phoenix sought Bondholder’s consent to amend the Company’s Indenture to severely limit Bondholder’s access
to financial information and to allow the Trustee to waive certain of its oversight responsibilities. CSK&D promptly filed a
complaint seeking injunctive relief, and within seven days, CSK&D secured material benefits for Bondholders, including,
most significantly, ongoing access to material financial and corporate information which increased the value of the Bonds
by $17.5 million and secured ongoing liquidity for the Bonds. In approving the settlement, the Court stated that “I think the
plaintiffs were successful in getting everything they could have gotten …. I think it’s a great settlement.”



Gamburg, et al., v. Hines Real Estate Investment Trust, Inc., et al, Case No. 24C16004496 (Cir. Ct. Baltimore
City, MD).

CSK&D served as co-lead counsel in this direct and derivative action filed in 2016 on behalf of Hines REIT and its
stockholders which challenges various self-dealing conduct by the managers and directors of Hines REIT. The action
alleged, among other things, that $15 million in fees were paid to affiliates in violation of contractual and fiduciary duties.
Defendants moved to dismiss the action, and the Court held a hearing in December 2015. In an expedited partial ruling on
an issue of first impression, the Court held that plaintiffs were entitled to proceed with their derivative claims even
subsequent to the then-impending liquidation – a crucial initial decision in favor of the stockholders that preserved rights
that could have otherwise been extinguished upon the liquidation. While the Court’s ruling on the remaining issues raised
in Defendants’ motion was pending, the parties reached a settlement in January 2018. On June 6, 2018 the court granted
final approval of the Settlement which provides for the cash payment of $3.25 million, which represents a recovery of over
20% of the fees paid to affiliates.



In re Empire State Realty Trust, Inc. Investor Litigation, Case 650607/2012, New York Supreme Court.

In this action filed in 2012, CSK&D represents investors who own the Empire State Building, as well as several other
Manhattan properties, whose interests and assets are proposed to be consolidated into a new entity called Empire State
Realty Trust Inc. The investors filed an action against the transaction’s chief proponents, members of the Malkin family,
certain Malkin-controlled companies, and the estate of Leona Helmsley, claiming breaches of fiduciary for, among other
things, such proponents being disproportionately favored in the transaction. A Settlement of the Litigation has been
reached and was approved in full by the Court. The Settlement consists of: a cash settlement fund of $55 million,
modifications to the transaction that result in an over $100 million tax deferral benefit to the investors, and defendants will
provide additional material information to investors about the transaction.




                                                                 43
               Case 2:19-cv-01116-TSZ Document 17-1 Filed 08/20/19 Page 45 of 56


Representative Cases
Securities Cases Involving Real Estate Investments


 Delaware County Employees Retirement Fund v. Barry M. Portnoy, et al., Case No. 1:13-cv-10405, United States
 District Court, District Court of Massachusetts.

 CSK&D is lead counsel in an action pending in federal court in Boston filed on behalf of Massachusetts-based CommonWealth
 REIT (“CWH”) and its shareholders against CWH’s co-founder Barry Portnoy and his son Adam Portnoy (“Portnoys”), and their
 wholly-owned entity Reit Management & Research, LLC (“RMR”), and certain other former and current officers and trustees
 of CWH (collectively, “Defendants”). The Action alleges a long history of management abuse, self-dealing, and waste by
 Defendants, which conduct constitutes violations of the federal securities laws and fiduciary duties owed by Defendants to
 CWH and its shareholders. Plaintiff seeks damages and to enjoin Defendants from any further self-dealing and
 mismanagement. The Defendants sought to compel the Plaintiff to arbitrate the claims, and Plaintiff has vigorously opposed
 such efforts on several grounds including that CWH and its shareholders did not consent to arbitration and the arbitration
 clause is facially oppressive and illegal. The parties are awaiting the Court’s ruling on that matter.




                                                                 44
               Case 2:19-cv-01116-TSZ Document 17-1 Filed 08/20/19 Page 46 of 56


Representative Cases
Securities Cases (Non-Real Estate)
Westmoreland County v. Inventure Foods, Case No. CV2016-002718 (Super. Ct. Ariz.)

In this securities shareholder class action, CSK&D served as Lead Counsel against Inventure Foods, and certain of its officers
and underwriters, arising out of the company’s secondary stock offering held in September 2014. As portfolio monitoring
counsel for Westmoreland, CSK&D first identified that the company’s stock price had suffered a precipitous decline, rather
soon after the offering, due to troubles at the Company’s manufacturing facility, including a major food recall. Before filing a
complaint, CSK&D investigated the potential causes of the problems – including securing documents from the FDA and GA
Department of Agriculture, talking to former employees and engaging a listeria expert. Subsequent to the investigation,
CSK&D filed the first complaint alleging that the Defendants violated the Securities Act of 1933 by issuing a false and
misleading Registration Statement and Prospectus in connection with the stock offering. In a pair of rulings entered on
February 24, 2017, and August 4, 2017, the Court rejected defendants’ motions to dismiss the action. The parties proceeded
with Mediation and reached a proposed Settlement which was preliminarily approved by the court on June 6, 2018. On
November 2, 2018 the court granted final approval of the settlement which recovers over 35% of damages for investors
(which percentage even assumes all offering shares were damaged).


Orrstown Financial Services, Inc., et al, Securities Litigation, Case No. 12-cv-00793 United States District Court,
Middle District of Pennsylvania.
In this federal securities fraud class action filed in 2012, CSK&D serves as Lead Counsel on behalf of Lead Plaintiff Southeastern
Pennsylvania Transportation Authority (SEPTA). The action alleges that Orrstown bank, its holding company, and certain of its
officers, violated the Securities Exchange Act by misleading investors concerning material information about Orrstown’s loan
portfolio, underwriting practices, and internal controls. CSK&D investigated the cause of the decline which included reviewing
Orrstown’s filings with the SEC, making FOIA requests on the Federal Reserve Bank of Philadelphia and the PA Department of
Banking, and interviewing former employees of Orrstown. The Court denied in large part Defendants’ motions to dismiss, and
the parties are currently engaged in discovery. This case demonstrates CSK&D’s ability to identify potential claims, fully
investigate them, bring litigation on behalf of a pension fund, secure appointment of lead plaintiff for its client and then
vigorously prosecute the case.



ML-Lee Litigation, ML Lee Acquisition Fund L.P. and ML-Lee Acquisition Fund II L.P. and ML-Lee Acquisition Fund
(Retirement Accounts), (C.A. Nos. 92-60, 93-494, 94-422, and 95-724), United States District Court, District of
Delaware.
CSK&D represented three classes of investors who purchased units in two investment companies, ML-Lee Funds (that
were jointly created by Merrill Lynch and Thomas H. Lee). The suits alleged breaches of the federal securities laws, based on
the omission of material information and the inclusion of material misrepresentations in the written materials provided to the
investors, as well as breaches of fiduciary duty and common law by the general partners in regard to conduct that benefited
them at the expense of the limited partners. The complaint included claims under the often-ignored Investment Company Act
of 1940, and the case witnessed numerous opinions that are considered seminal under the ICA. The six-year litigation
resulted in $32 million in cash and other benefits to the investors.
                                                                45
               Case 2:19-cv-01116-TSZ Document 17-1 Filed 08/20/19 Page 47 of 56


Representative Cases
Securities Cases (Non-Real Estate)
In re Colonial BancGroup, Inc. Securities Litigation, Case No. 09-CV-00104, United States District Court, Middle
District of Alabama.
CSK&D is actively involved in prosecuting this securities class action arising out of the 2009 failure of Colonial Bank, in which
Norfolk County Retirement System, State-Boston Retirement System, City of Brockton Retirement System, and Arkansas
Teacher Retirement System are the Court-appointed lead plaintiffs. The failure of Colonial Bank was well-publicized and
ultimately resulted in several criminal trials and convictions of Colonial officers and third parties involved in a massive fraud
in Colonial’s mortgage warehouse lending division. The pending securities lawsuit includes allegations arising out of the
mortgage warehouse lending division fraud, as well as allegations that Colonial misled investors concerning its operations in
connection with two public offerings of shares and bonds in early 2008, shortly before the Bank’s collapse. In April 2012,
the Court approved a $10.5 million settlement of Plaintiffs’ claims against certain of Colonial’s directors and
officers. Plaintiffs’ claims against Colonial’s auditor, PwC, and the underwriters of the 2008 offerings are ongoing.




Continental Illinois Corporation Securities Litigation, Civil Action No. 82 C 4712, United States District Court,
Northern District of Illinois.
Nicholas Chimicles served as lead counsel for the shareholder class in this action alleging federal securities fraud. Filed in the
federal district court in Chicago, the case arose from the 1982 oil and gas loan debacle that ultimately resulted in the Bank
being taken over by the FDIC. The case involved a twenty-week jury trial conducted by Mr. Chimicles in 1987. Ultimately, the
Class recovered nearly $40 million.



PaineWebber Limited Partnerships Litigation, 94 Civ. 8547, United States District Court, Southern District of New
York .
The Firm was chair of the plaintiffs’ executive committee in a case brought on behalf of tens of thousands of investors in
approximately 65 limited partnerships that were organized or sponsored by PaineWebber. In a landmark settlement,
investors were able to recover $200 million in cash and additional economic benefits following the prosecution of securities
law and RICO (Racketeer Influenced and Corrupt Organizations Act) claims.




                                                                46
               Case 2:19-cv-01116-TSZ Document 17-1 Filed 08/20/19 Page 48 of 56


Representative Cases
Delaware and Other Merger and Acquisition Suits
In re: Starz Shareholder Litigation, Cons. C.A. No. 12584-VCG (Del. Ct. Ch.)

In this stockholder class action, CSK&D served as co-lead counsel in this stockholder class action lawsuit against Starz, its
controlling stockholder, John C. Malone (“Malone”), and certain of its officers and directors, arising out of the acquisition of
Starz by Lions Gate Entertainment Corp. (“Lions Gate”) (the “Merger”). Pursuant to the Merger, Malone who is also a director
of Lions Gate, was to receive superior consideration, including voting rights in Lions Gate, while the remaining Starz
stockholders would receive less valuable consideration and lose their voting rights. The Action alleges that the process
undertaken by the Starz’s board of directors in connection with the Merger was orchestrated by Malone and tainted by
multiple conflicts. The Complaint also alleges that the consideration proposed is unfair and represents an effort by Malone to
enlarge his already-massive media empire and to ensure his control position, to the detriment of Starz’s minority
stockholders. On August 16, 2016, the Court appointed Norfolk County as Co-Lead Plaintiff and CSK&D, specifically Robert
Kriner, as Co-Lead Counsel. After a 2-day mediation session in August 2018, the parties have reached a proposed settlement
of a $92.5 million payment to former shareholder of Starz. The Settlement Agreement and supporting papers were filed with
the court on October 9, 2018, and the court has scheduled the settlement hearing for December 10, 2018.



In re Sanchez Energy Derivative Litigation, C.A. No. 9132-VCG (Del. Ch.).

In this derivative action, CSK&D served as co-lead counsel for plaintiffs in this derivative action which challenged the
acquisition by Sanchez Energy Corporation of assets in the Tuscaloosa Marine Shale from Sanchez Resources LLC, an affiliate
of Sanchez Energy’s CEO, Tony Sanchez, III, and Executive Chairman Tony Sanchez, Jr. The case alleged wrongful self-dealing
in the acquisition in which Sanchez Energy paid the affiliate acreage prices which far exceeded prices paid in comparable
transactions. On November 6, 2017, the Delaware Court of Chancery approved a Settlement valued at more than $30 million.
In approving the Settlement, the Court characterized it as a very good result in CSK&D having obtained a substantial portion of
the home-run damages available at trial.



In re Freeport-McMoran Sulphur, Inc. Shareholder Litigation, C.A. No. 16729, Delaware Court of Chancery.
In this shareholder class action, CSK&D served as Lead Plaintiffs’ Counsel representing investors in a stock-for-stock merger of
two widely held public companies, seeking to remedy the inadequate consideration the stockholders of Sulphur received as
part of the merger. In June 2005, the Court of Chancery denied defendants’ motions for summary judgment, allowing
Plaintiffs to try each and every breach of fiduciary duty claim asserted in the Action. In denying defendants’ motions for
summary judgment the Court held there were material issues of fact regarding certain board member’s control over the
Board including the Special Committee members and the fairness of the process employed by the Special Committee
implicating the duty of entire fairness and raising issues regarding the validity of the Board action authorizing the merger. The
decision has broken new ground in the field of corporate litigation in Delaware. Before the trial commenced, Plaintiffs and
Defendants agreed in principle to settle the case. The settlement, which was approved in April 2006, provides for a cash fund
of $17,500,000.
                                                               47
                Case 2:19-cv-01116-TSZ Document 17-1 Filed 08/20/19 Page 49 of 56


Representative Cases
Delaware and Other Merger and Acquisition Suits
 In re Genentech, Inc. Shareholders Litigation, C.A. No. 3911-VCS, Delaware Court of Chancery.

 In this shareholder class action, CSK&D served as Co-Lead Counsel representing minority stockholders of Genentech, Inc. in an
 action challenging actions taken by Roche Holdings, Inc. (“Roche”) to acquire the remaining approximately 44% of the
 outstanding common stock of Genentech, Inc. (“Genentech”) that Roche did not already own. In particular, Plaintiffs
 challenged that Roche’s conduct toward the minority was unfair and violated pre-existing governance agreements between
 Roche and Genentech. During the course of the litigation, Roche increased its offer from $86.50 per share to %95 per share, a
 $4 billion increase in value for Genentech’s minority shareholders. That increase and other protections for the minority
 provided the bases for the settlement of the action, which was approved by the Court of chancery on July 9, 2009.



 In re Kinder Morgan Shareholder Litigation, C.A. No. 06-c-801, District Court of Shawnee County, Kansas
 In this shareholder class action, CSK&D served as Co-Lead Counsel representing former stockholders of Kinder Morgan, Inc.
 (KMI) in an action challenging the acquisition of Kinder Morgan by a buyout group lead by KMI’s largest stockholder and
 Chairman, Richard Kinder. Plaintiffs alleged that Mr. Kinder and a buyout group of investment banks and private equity firms
 leveraged Mr. Kinder’s knowledge and control of KMI to acquire KMI for less than fair value. As a result of the litigation,
 Defendants agreed to pay $200 million into a settlement fund, believed to be the largest of its kind in any buyout-related
 litigation. The district Court of Shawnee County, Kansas approved the settlement on November 19, 2010.



 In re Chiron Shareholder Deal Litigation, Case No. RG05-230567 (Cal. Super.) & In re Chiron Corporation
 Shareholder Litigation, C.A. No. 1602-N, Delaware Court of Chancery

 CSK&D represents stockholders of Chiron Corporation in an action which challenged the proposed acquisition of Chiron
 Corporation by its 42% stockholder, Novartis AG. Novartis announced a $40 per share merger proposal on September 1,
 2005, which was rejected by Chiron on September 5, 2005. On October 31, Chiron announced an agreement to merge with
 Novartis at a price of $45 per share. CSK&D was co-lead counsel in the consolidated action brought in the Delaware Court of
 Chancery. Other similar actions were brought by other Chiron shareholders in the Superior Court of California, Alameda City.
 The claims in the Delaware and California actions were prosecuted jointly in the Superior Court of California. CSK&D, together
 with the other counsel for the stockholders, obtained an order from the California Court granting expedited proceedings in
 connection with a motion preliminary to enjoin the proposed merger. Following extensive expedited discovery in March and
 April, 2006, and briefing on the stockholders’ motion for injunctive relief, and just days prior to the scheduled hearing on the
 motion for injunctive relief, CSK&D, together with Co-lead counsel in the California actions, negotiated an agreement to settle
 the claims which included, among other things, a further increase in the merger price to $48 per share, or an additional $330
 million for the public stockholders of Chiron. On July 25, 2006, the Superior Court of California, Alameda County, granted final
 approval to the settlement of the litigation.




                                                               48
               Case 2:19-cv-01116-TSZ Document 17-1 Filed 08/20/19 Page 50 of 56


Representative Cases
Delaware and Other Merger and Acquisition Suits
Gelfman v. Weeden Investors, L.P., Civ. Action No. 18519-NC, Delaware Court of Chancery

Chimicles Schwartz Kriner & Donaldson-Smith LLP served as class counsel, along with other plaintiffs’ firms, in this action
against the Weeden Partnership, its General Partner and various individual defendants filed in the Court of Chancery in the
State of Delaware. In this Class Action, Plaintiffs alleged that Defendants breached their fiduciary duties to the investors and
breached the Partnership Agreement. The Delaware Chancery Court conducted a trial in this action which was concluded in
December 2003. Following the trial, the Chancery Court received extensive briefing from the parties and heard oral argument.
On June 14, 2004, the Chancery Court issued a memorandum opinion, which was subsequently modified, finding that the
Defendants breached their fiduciary duties and the terms of the Partnership Agreement, with respect to the investors, and
that Defendants acted in bad faith (“Opinion”). This Opinion from the Chancery Court directed an award of damages to the
classes of investors, in addition to other relief. In July 2004, Class Counsel determined that it was in the best interests of the
investors to settle the Action for over 90% of the value of the monetary award under the Opinion (over $8 million).



I.G. Holdings Inc., et al. v. Hallwood Realty, LLC, et al., C.A. No. 20283, Delaware Court of Chancery.
In the Delaware Court of Chancery, C& T represented the public unitholders of Hallwood Realty L.P. The action challenged the
general partner's refusal to redeem the Partnership's rights plan or to sell the Partnership to maximize value for the public
unitholders. Prior to the filing of the action, the Partnership paid no distributions and Units of the Partnership normally
traded in the range of $65 to $85 per unit. The prosecution of the action by CSK&D caused the sale of the Partnership,
ultimately yielding approximately $137 per Unit for the unitholders plus payment of the attorneys’ fees of the Class.




                                                                 49
              Case 2:19-cv-01116-TSZ Document 17-1 Filed 08/20/19 Page 51 of 56


Representative Cases
Delaware and Other Merger and Acquisition Suits
Southeastern Pennsylvania Transportation Authority v. Josey, et. al., C.A. No. 5427, Delaware Court of Chancery.

Chimicles Schwartz Kriner & Donaldson-Smith served as class counsel in this action challenging the acquisition of Mariner
Energy, Inc. by Apache Corporation. Following expedited discovery, CSK&D negotiated a settlement which led to the
unprecedented complete elimination of the termination fee from the merger agreement and supplemental disclosures
regarding the merger. On March 15, 2011, the Delaware Court of Chancery granted final approval to the settlement of the
litigation.



In re Pepsi Bottling Group, Inc. Shareholders Litigation, C.A. No. 4526, Delaware Court of Chancery.

The Firm served as class counsel, along with several other firms challenging PepsiCo’s buyout of Pepsi Bottling Group, Inc.
CSK&D’s efforts prompted PepsiCo to raise its buyout offer for Pepsi Bottling Group, Inc. by approximately $1 billion and take
other steps to improve the buyout on behalf of public stockholders.



In re Atlas Energy Resources LLC, Unitholder Litigation, Consol C.A. No. 4589, Delaware Court of Chancery.
The Firm was co-lead counsel in an action challenging the fairness of the acquisition of Atlas Energy Resources LLC by its
controlling shareholder, Atlas America, Inc. After over two-years of complex litigation, the Firm negotiated a $20 million cash
settlement, which was finally approved by the court on May 14, 2012.



In re J. Crew Group, Inc. S’holders Litigation, C.A. No. 6043, Delaware Court of Chancery.
The Firm was co-lead counsel challenging the fairness of a going private acquisition of J.Crew by TPG and members of J.Crew’s
management. After hard-fought litigation, the action resulted in a settlement fund of $16 million and structural changes to
the go-shop process, including an extension of the go-shop process, elimination of the buyer’s informational and matching
rights and requirement that the transaction to be approved by a majority of the unaffiliated shareholders. The settlement
was finally approved on December 16, 2011.




                                                              50
               Case 2:19-cv-01116-TSZ Document 17-1 Filed 08/20/19 Page 52 of 56


Representative Cases
Delaware and Other Merger and Acquisition Suits
In re McKesson Derivative Litigation, Saito, et al. v. McCall, et al., C.A. No. 17132, Delaware Court of Chancery.
As Lead Counsel in this stockholder derivative action, CSK&D challenged the actions of the officers, directors and advisors of
McKesson and HBOC in proceeding with the merger of the two companies when their managements were allegedly aware of
material accounting improprieties at HBOC. In addition, CSK&D also brought (under Section 220 of the Delaware Code) a books
and records case to discover information about the underlying events. CSK&D successfully argued in the Delaware Courts for the
production of the company’s books and records which were used in the preparation of an amended derivative complaint in the
derivative case against McKesson and its directors. Seminal opinions have issued from both the Delaware Supreme Court and
Chancery Court about Section 220 actions and derivative suits as a result of this lawsuit. Plaintiffs agreed to a settlement of the
derivative litigation subject to approval by the Delaware Court of Chancery, pursuant to which the Individual Defendants’
insurers will pay $30,000,000 to the Company. In addition, a claims committee comprised of independent directors has been
established to prosecute certain of Plaintiffs’ claims that will not be released in connection with the proposed settlement.
Further, the Company will maintain important governance provisions among other things ensuring the independence of the
Board of Directors from management. On February 21, 2006, the Court of Chancery approved the Settlement and signed the
Final Judgment and Order and Realignment Order.



Barnes & Noble Inc., C.A. No. 4813, Delaware Court of Chancery.

CSK&D served as Co-Lead Counsel in a shareholder lawsuit brought derivatively on behalf of Barnes & Noble (“B&N”) alleging
wrongdoing by the B&N directors for recklessly causing B&N to acquire Barnes & Noble College Booksellers, Inc. (“College
Books”) the “Transaction”) from B&N’s founder, Chairman and controlling stockholder, Leonard Riggio (“Riggio”) at a grossly
excessive price, subjecting B&N to excessive risk. The case settled for nearly $30 million and finally approved by the court on
September 4, 2012.



Sample v. Morgan, et. al., C.A. No. 1214-VCS, Delaware Court of Chancery.

Action alleging that members of the board of directors of Randall Bearings, Inc. breached their fiduciary duties to the company
and its stockholders and committed corporate waste. The action resulted in an eve-of-trial settlement including revocation of
stock issued to insiders, a substantial cash payment to the corporation and reformation of the Company’s corporate governance.
The Court finally approved the settlement on August 5, 2008.


Manson v. Northern Plain Natural Gas Co., LLC, et. al., C.A. No. 1973-N, Delaware Court of Chancery.
Chimicles Schwartz Kriner & Donaldson-Smith served as counsel in a class and derivative action asserting contract and fiduciary
duty claims stemming from dropdown asset transactions to a partnership from an affiliate of its general partner. The case
settled for a substantial adjustment (valued by Plaintiff’s expert to be worth more than $100 million) to the economic terms of
units issued by the partnership in exchange for the assets. The settlement was finally approved by the Court on January 18,
2007.
                                                               51
               Case 2:19-cv-01116-TSZ Document 17-1 Filed 08/20/19 Page 53 of 56


Representative Cases
Consumer Cases
Lockabey v. American Honda Motors Co., Inc., Case No. 37-2010-00087755-CU-BT-CTL, San Diego County
Superior Court
Mr. Chimicles is co-lead counsel in a nationwide class action involving fuel economy problems encountered by purchasers of
Honda Civic Hybrids (“HCH”). Lockabey v. American Honda Motors Co., Inc., Case No. 37-2010-00087755-CU-BT-CTL (Super.
Ct. San Diego). After nearly five years of litigation in both the federal and state courts in California, a settlement benefiting
nearly 450,000 consumers who had leased or owned HCH vehicles from model years 2003 through 2009. Following
unprecedented media scrutiny and review by the attorneys general of each state as well as major consumer protection
groups, the settlement was approved on March 16, 2012 in a 40 page opinion by the Honorable Timothy B. Taylor of the San
Diego County (CA) Superior Court in which the Court stated:

         The court views this as a case which was difficult and risky… The court also views this as a case with
         significant public value which merited the ‘sunlight’ which Class Counsel have facilitated..

Depending on the number of claims that are filed (deadline will not expire until 6 months after a pending single appeal is
resolved), the Class will garner benefits ranging from $100 million to $300 million.



In re Pennsylvania Baycol: Third-Party Payor Litigation, Case No. 001874, Court of Common Pleas, Philadelphia
County.
In connection with the withdrawal by Bayer of its anti-cholesterol drug Baycol, CSK&D represents various Health and Welfare
Funds, including the Pennsylvania Employees Benefit Trust Fund, and a certified national class of “third party payors” seeking
damages for the sums paid to purchase Baycol for their members/insureds and to pay for the costs of switching their
members/insureds from Baycol to an another cholesterol-lowering drug. The Philadelphia Court of Common Pleas granted
plaintiffs’ motion for summary judgment as to liability; this is the first and only judgment that has been entered against Bayer
anywhere in the United States in connection with the withdrawal of Baycol. The Court subsequently certified a national class,
and the parties reached a settlement (recently approved by the court) in which Bayer agreed to pay class members a net
recovery that approximates the maximum damages (including pre-judgment interest) suffered by class members. The class
settlement negotiated by CSK&D represents a net recovery for third party payors that is between double and triple the net
recovery pursuant to a non-litigated settlement negotiated by lawyers representing third party payors such as AETNA and
CIGNA that was made available to and accepted by numerous other third party payors (including the TRS). CSK&D had
advised its clients to reject that offer and remain in the now settled class action. On June 15, 2006 the court granted final
approval of the settlement.




                                                                52
                 Case 2:19-cv-01116-TSZ Document 17-1 Filed 08/20/19 Page 54 of 56


Representative Cases
Consumer Cases
Shared Medical Systems 1998 Incentive Compensation Plan Litigation, Philadelphia County Court of Common Pleas,
Commerce Program, No. 0885.
Chimicles Schwartz Kriner & Donaldson-Smith LLP is lead counsel in this action brought in 2003 in the Philadelphia County Court
of Common Pleas. The case was brought on behalf of approximately 1,300 persons who were employees of Defendant Siemens
Medical Solutions Health Services Corporation (formerly Shared Medical Systems, Inc.) who had their 1998 incentive
compensation plan (“ICP”) compensation reduced 30% even though the employees had completed their performance under the
1998 ICP contracts and had earned their incentive compensation based on the targets, goals and quotas in the ICPs. The Court
had scheduled trial to begin on February 4, 2005. On the eve of trial, the Court granted Plaintiffs’ motion for summary judgment
as to liability on their breach of contract claim. With the rendering of that summary judgment opinion on liability in favor of
Plaintiffs, the parties reached a settlement in which class members will receive a net recovery of the full amount of the amount
that their 1998 ICP compensation was reduced. On May 5, 2005, the Court approved the settlement, stating that the case “should
restore anyone’s faith in class actions as a reasonable way of proceeding on reasonable cases.”


Wong v. T-Mobile USA, Inc., Case No. CV 05-cv-73922-NGE-VMM, United States District Court, Eastern District of
Michigan.
Chimicles Schwartz Kriner & Donaldson-Smith LLP and the Miller Law Firm P.C. filed a complaint alleging that defendant T-Mobile
overcharged its subscribers by billing them for data access services even though T-Mobile's subscribers had already paid a flat
rate monthly fee of $5 or $10 to receive unlimited access to those various data services. The data services include Unlimited T-
Zones, Any 400 Messages, T-Mobile Web, 1000 Text Messages, Unlimited Mobile to Mobile, Unlimited Messages, T-Mobile
Internet, T-Mobile Internet with corporate My E-mail, and T-Mobile Unlimited Internet and Hotspot. Chimicles Schwartz Kriner &
Donaldson-Smith LLP and the Miller Law Firm defeated a motion by T-Mobile to force resolution of these claims via arbitration
and successfully convinced the Court to strike down as unconscionable a provision in T-Mobile's subscription contract prohibiting
subscribers from bringing class actions. After that victory, the parties reached a settlement requiring T-Mobile to provide class
members with a net recovery of the full amount of the un-refunded overcharges with all costs for notice, claims administration,
and counsel fees paid in addition to class members' 100% net recovery. The gross amount of the overcharges, which occurred
from April 2003 through June 2006, is approximately $6.7 million. To date, T-Mobile has refunded approximately $4.5 million of
those overcharges. A significant portion of those refunds were the result of new policies T-Mobile instituted after the filing of the
Complaint. Pursuant to the Settlement, T-Mobile will refund the remaining $2.2 million of un-refunded overcharges.


In re Checking Account Overdraft Litig., No. 1:09-MD-02036-JLK, United States District Court, Southern District of
Florida.
These Multidistrict Litigation proceedings involve allegations that dozens of banks reorder and manipulate the posting order of
consumer debit transactions to maximize their revenue from overdraft fees. Settlements in excess of $1 billion have been
reached with several banks. CSK&D was active in the overall prosecution of these proceedings, and was specifically responsible
for prosecuting actions against US Bank (pending $55 million settlement) and Comerica Bank (pending $14.5 million settlement).



                                                                  53
                Case 2:19-cv-01116-TSZ Document 17-1 Filed 08/20/19 Page 55 of 56


Representative Cases
Consumer Cases
In re Apple iPhone/iPod Warranty Litig., No. 10-CV-01610, United States District Court, Northern District of
California .
CSK&D is interim co-lead counsel in this case brought by consumers who allege that that Apple improperly denied warranty
coverage for their iPhone and iPod Touch devices based on external “Liquid Submersion Indicators” (LSIs). LSIs are small paper-
and-ink laminates, akin to litmus paper, which are designed to turn red upon exposure to liquid. Plaintiffs alleged that external
LSIs are not a reliable indicator of liquid damage or abuse and, therefore, Apple should have provided warranty coverage. The
district court recently granted preliminary approval to a settlement pursuant to which Apple has agreed to pay $53 million to
settle these claims.


Henderson v. Volvo Cars of North America LLC, et al., No. 2:09-CV-04146-CCC-JAD, United States District Court,
District of New Jersey.
CSK&D was lead counsel in this class action lawsuit brought behalf of approximately 90,000 purchasers and lessees of Volvo
vehicles that contained allegedly defective automatic transmissions. After the plaintiffs largely prevailed on a motion to dismiss,
the district court granted final approval to a nationwide settlement in March 2013.


In re Philips/Magnavox Television Litig., No. 2:09-cv-03072-CCC-JAD, United States District Court, District of New
Jersey.
This class action was brought by consumers who alleged that a defective electrical component was predisposed to overheating,
causing their televisions to fail prematurely. After the motion to dismiss was denied in large part, the parties reached a
settlement in excess of $4 million.


Physicians of Winter Haven LLC, d/b/a Day Surgery Center v. STERIS Corporation, No. 1:10-cv-00264-CAB, United
States District Court, Northern District of Ohio.
This case was brought on behalf of a class of hospitals and surgery centers that purchased a sterilization device that allegedly
did not receive the required pre-sale authorization from the FDA. The case settled for approximately $20 million worth of
benefits to class members. CSK&D, which represented an outpatient surgical center, was the sole lead counsel in this case.


Smith v. Gaiam, Inc., No. 09-cv-02545-WYD-BNB, United States District Court, District of Colorado.
CSK&D was co-lead counsel in this consumer case in which a settlement that provided full recovery to approximately 930,000
class members was achieved.


In re Certainteed Corp. Roofing Shingle Products Liability Litigation, No, 07-MDL-1817-LP, United States District
Court, Eastern District of Pennsylvania.
This was a consumer class action involving allegations that CertainTeed sold defective roofing shingles. The parties reached a
settlement which was approved and valued by the Court at between $687 to $815 million.



                                                                54
               Case 2:19-cv-01116-TSZ Document 17-1 Filed 08/20/19 Page 56 of 56


Representative Cases
Antitrust Cases
In re TriCor Indirect Purchasers Antitrust Litig., No. 05-360-SLR, United States District Court, District of Delaware.

CSK&D was liaison counsel in this indirect purchaser case which resulted in a $65.7 million settlement. The plaintiffs alleged
that manufacturers of a cholesterol drug engaged in anticompetitive conduct, such as making unnecessary changes to the
formulation of the drug, which was designed to keep generic versions off of the market.



In re Flonase Antitrust Litig., No. 2:08-cv-3301, United States District Court, Eastern District of Pennsylvania.

CSK&D was liaison counsel and trial counsel on behalf of indirect purchaser plaintiffs in this pending antitrust case. The
plaintiffs allege that the manufacturer of Flonase engaged in campaign of filing groundless citizens petitions with the Food and
Drug Administration which was designed to delay entry of cheaper, generic versions of the drug. The court has granted class
certification, and denied motions to dismiss and for summary judgment filed by the defendant. A $46 million settlement was
reached on behalf of all indirect purchasers a few months before trial was to commence.



In re In re Metoprolol Succinate End-Payor Antitrust Litig., No. 1:06-cv-00071, United States District Court,
District of Delaware.

CSK&D was liaison counsel for the indirect purchaser plaintiffs in this case, which involved allegations that AstraZeneca filed
baseless patent infringement lawsuits in an effort to delay the market entry of generic versions of the drug Toprol-XL. After
the plaintiffs defeated a motion to dismiss, the indirect purchaser case settled for $11 million.



In re Insurance Brokerage Antitrust Litigation, No. 2:04-cv-05184-GEB-PS, United States District Court, District of
New Jersey.
This case involves allegations of bid rigging and steering against numerous insurance brokers and insurers. The district court
has granted final approval to settlements valued at approximately $218 million.




                                                                55
